Exhibit 10.2

EXECUTION VERSION

 

 

 

SECOND LIEN SENIOR SECURED SUPER-PRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

by and among

ORCHARD SUPPLY HARDWARE LLC,

as Borrower, as a Debtor and as Debtor-in-Possession,

ORCHARD SUPPLY HARDWARE STORES CORPORATION

OSH PROPERTIES LLC,

as Loan Guarantors and as Debtors-in-Possession

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

GLEACHER PRODUCTS CORP.,

as Administrative Agent and Collateral Agent

Dated: June 19, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1   

SECTION 1.01

  Defined Terms      1   

SECTION 1.02

  [Reserved]      21   

SECTION 1.03

  Terms Generally      21   

SECTION 1.04

  Accounting Terms; GAAP      21   

SECTION 1.05

  Times of Day      22   

ARTICLE II The Credits

     22   

SECTION 2.01

  Commitments      22   

SECTION 2.02

  [Reserved]      23   

SECTION 2.03

  Requests for Borrowings      23   

SECTION 2.04

  [Reserved]      23   

SECTION 2.05

  [Reserved]      23   

SECTION 2.06

  [Reserved]      23   

SECTION 2.07

  Funding of Borrowings      24   

SECTION 2.08

  [Reserved]      24   

SECTION 2.09

  Termination and Reduction of Aggregate DIP Term Loan Commitments      24   

SECTION 2.10

  Repayment of Loans; Evidence of Debt      24   

SECTION 2.11

  Prepayment of Loans      25   

SECTION 2.12

  Fees      25   

SECTION 2.13

  Interest      26   

SECTION 2.14

  [Reserved]      26   

SECTION 2.15

  Increased Costs      26   

SECTION 2.16

  [Reserved]      27   

SECTION 2.17

  Taxes      27   

SECTION 2.18

  Payments Generally; Allocation of Proceeds; Sharing of Set-offs      28   

SECTION 2.19

  Mitigation Obligations; Replacement of Lenders      30   

SECTION 2.20

  Returned Payments      31   

ARTICLE III Representations and Warranties

     31   

SECTION 3.01

  Organization; Powers      31   

SECTION 3.02

  Authorization; Enforceability      31   

SECTION 3.03

  Governmental Approvals; No Conflicts      31   

SECTION 3.04

  Budget; No Material Adverse Change      32   

SECTION 3.05

  Properties      32   

SECTION 3.06

  Litigation and Environmental Matters      32   

SECTION 3.07

  Compliance with Laws and Agreements      33   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 3.08

  Investment and Holding Company Status      33   

SECTION 3.09

  Taxes      33   

SECTION 3.10

  ERISA      33   

SECTION 3.11

  Disclosure      34   

SECTION 3.12

  [Reserved]      34   

SECTION 3.13

  Insurance      34   

SECTION 3.14

  Capitalization and Subsidiaries.      34   

SECTION 3.15

  Security Interest in Collateral      35   

SECTION 3.16

  Labor Disputes      35   

SECTION 3.17

  Margin Regulations      35   

SECTION 3.18

  Use of Proceeds      36   

SECTION 3.19

  Collateral Locations      36   

SECTION 3.20

  Corporate Names; Prior Transactions      36   

SECTION 3.21

  Credit Card Agreements      36   

SECTION 3.22

  Master Operating Lease      37   

SECTION 3.23

  Survival of Warranties; Cumulative      37   

ARTICLE IV Conditions

     37   

SECTION 4.01

  Effective Date      37   

SECTION 4.02

  Each Credit Event      40   

ARTICLE V Affirmative Covenants

     40   

SECTION 5.01

  Financial Statements; Borrowing Base and Other Information      40   

SECTION 5.02

  Notices of Material Events      42   

SECTION 5.03

  Existence; Conduct of Business      44   

SECTION 5.04

  Payment of Obligations      44   

SECTION 5.05

  Maintenance of Properties      44   

SECTION 5.06

  Books and Records; Inspection Rights      44   

SECTION 5.07

  Compliance with Laws      45   

SECTION 5.08

  Compliance with Environmental Laws      45   

SECTION 5.09

  Compliance with Material Contracts      45   

SECTION 5.10

  Use of Proceeds      45   

SECTION 5.11

  Insurance      45   

SECTION 5.12

  Appraisals      46   

SECTION 5.13

  Additional Collateral; Further Assurances      46   

SECTION 5.14

  [Reserved]      46   

SECTION 5.15

  Real Property      46   

SECTION 5.16

  Post-Effective Date Covenant      47   

SECTION 5.17

  Retention of Consultants; Communication with Accountants and Other Financial
Advisors      47   

SECTION 5.18

  Performance within Budget      49   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 5.19

  Permitted Sales Process; Agency Agreement      49   

SECTION 5.20

  Additional Bankruptcy Related Affirmative Covenants      50   

ARTICLE VI Negative Covenants

     50   

SECTION 6.01

  Indebtedness      50   

SECTION 6.02

  Liens      52   

SECTION 6.03

  Fundamental Changes      53   

SECTION 6.04

  Investments, Loans, Advances, Guarantees and Acquisitions      54   

SECTION 6.05

  Asset Sales      55   

SECTION 6.06

  Sale and Leaseback Transactions      56   

SECTION 6.07

  Swap Agreements      56   

SECTION 6.08

  Restricted Payments; Certain Payments of Indebtedness      56   

SECTION 6.09

  Change in Nature of Business; No Additional Subsidiaries      57   

SECTION 6.10

  Transactions with Affiliates      57   

SECTION 6.11

  Restrictive Agreements      57   

SECTION 6.12

  Use of Proceeds      58   

SECTION 6.13

  Amendment of Material Documents      59   

SECTION 6.14

  Accounting; Fiscal Year      59   

SECTION 6.15

  Margin Regulations      59   

SECTION 6.16

  Reserved      59   

SECTION 6.17

  Bankruptcy Related Negative Covenants      59   

ARTICLE VII Events of Default

     60   

ARTICLE VIII The Administrative Agent and the Collateral Agent

     66   

SECTION 8.01

  Appointment of Administrative Agent and Collateral Agent      66   

SECTION 8.02

  Limited Duties      66   

SECTION 8.03

  Reliance      67   

SECTION 8.04

  Delegation of Rights and Duties      67   

SECTION 8.05

  Resignation of Administrative Agent or Collateral Agent      67   

SECTION 8.06

  Lender Credit Decision      68   

SECTION 8.07

  Reports      69   

SECTION 8.08

  [Reserved]      69   

SECTION 8.09

  [Reserved]      69   

SECTION 8.10

  Indemnification of Agents      69   

ARTICLE IX Miscellaneous

     70   

SECTION 9.01

  Notices      70   

SECTION 9.02

  Waivers; Amendments      71   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 9.03

  Expenses; Indemnity; Damage Waiver      73   

SECTION 9.04

  Successors and Assigns      75   

SECTION 9.05

  Survival      78   

SECTION 9.06

  Counterparts; Integration; Effectiveness      79   

SECTION 9.07

  Severability      79   

SECTION 9.08

  Right of Setoff      79   

SECTION 9.09

  Governing Law; Jurisdiction; Consent to Service of Process      80   

SECTION 9.10

  WAIVER OF JURY TRIAL      80   

SECTION 9.11

  Headings      81   

SECTION 9.12

  Confidentiality      81   

SECTION 9.13

  Several Obligations; Nonreliance; Violation of Law      82   

SECTION 9.14

  USA PATRIOT ACT      82   

SECTION 9.15

  Disclosure      82   

SECTION 9.16

  Appointment for Perfection      82   

SECTION 9.17

  Interest Rate Limitation      83   

SECTION 9.18

  DIP Orders      83   

SECTION 9.19

  Intercreditor Agreement      83   

SECTION 9.20

  Store Closing Sales      83   

ARTICLE X Loan Guaranty

     84   

SECTION 10.01

  Guaranty      84   

SECTION 10.02

  Guaranty of Payment      84   

SECTION 10.03

  No Discharge or Diminishment of Loan Guaranty      84   

SECTION 10.04

  Defenses Waived      85   

SECTION 10.05

  Rights of Subrogation      86   

SECTION 10.06

  Reinstatement; Stay of Acceleration      86   

SECTION 10.07

  Information      86   

SECTION 10.08

  Termination      86   

SECTION 10.09

  Taxes      87   

SECTION 10.10

  Maximum Liability      87   

SECTION 10.11

  Contribution      87   

SECTION 10.12

  Liability Cumulative      88   

SECTION 10.13

  Common Enterprise      88   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

SCHEDULES:

Commitment Schedule

Schedule 1.01 – Budget

Schedule 3.05 – Properties / Intellectual Property

Schedule 3.06 – Disclosed Matters

Schedule 3.13 – Insurance

Schedule 3.14 – Capitalization and Subsidiaries

Schedule 3.20 – Corporate Names

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.11 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit C – Form of Compliance Certificate

Exhibit D – Form of Interim Borrowing Order

Exhibit E – Form of Note

 

v



--------------------------------------------------------------------------------

This SECOND LIEN SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT (as it may be amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), is entered into as of June 19, 2013, among
ORCHARD SUPPLY HARDWARE LLC, a Delaware limited liability company, as Debtor and
Debtor-in-Possession (“Borrower”), ORCHARD SUPPLY HARDWARE STORES CORPORATION, a
Delaware corporation, as Debtor and Debtor-in-Possession (“Holdings”), OSH
PROPERTIES LLC, a Delaware limited liability company, as Debtor and
Debtor-in-Possession (“OSH Properties”), those certain Subsidiaries of the
Borrower who subsequently become parties hereto, each as Debtor and
Debtor-in-Possession (together with Holdings and OSH Properties, collectively,
the “Loan Guarantors”), the Lenders party hereto, and GLEACHER PRODUCTS CORP.,
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, on June 17, 2013, the Borrower and the Loan Guarantors commenced
Chapter 11 Case No. 13-11565 (the “Chapter 11 Case”) by filing a voluntary
petition for relief under Chapter 11 of the Bankruptcy Code, with the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).
The Borrower continues to operate its business and manage its properties as a
debtor and debtor-in-possession pursuant to Sections 1107(a) and 1108 of the
Bankruptcy Code;

WHEREAS, the Borrower has requested that the Agent and the Lenders provide a
second lien senior secured super-priority term loan facility to the Borrower on
the terms and conditions set forth herein; and

WHEREAS, Holdings owns 100% of the issued and outstanding Equity Interests in
each of the Borrower and OSH Properties, and OSH Properties is a wholly-owned,
direct Subsidiary of the Borrower, and accordingly each of Holdings and OSH
Properties shall receive direct and indirect benefits from the providing of such
second lien senior secured super-priority term loan facility to the Borrower.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, the Borrower and the Loan
Guarantors hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL DIP Agents” means, collectively, Wells Fargo Bank, National Association, in
its capacity as administrative agent for the ABL DIP Lenders under the ABL DIP
Facility, Wells



--------------------------------------------------------------------------------

Fargo Bank, National Association, in its capacity as supplemental term loan
agent for the ABL DIP Lenders under the ABL DIP Facility, and Wells Fargo Bank,
National Association, in its capacity as collateral agent for the ABL DIP
Lenders under the ABL DIP Facility, or any successor.

“ABL DIP Credit Agreement” means that certain Senior Secured, Super-Priority
Debtor-In-Possession Credit Agreement, dated as of the date hereof, by and among
the Borrower, Holdings, OSH Properties, the ABL DIP Lenders, the ABL DIP Agents
and the other parties thereto.

“ABL DIP Facility” means the revolving credit facility, term loan facility and
letter of credit facility provided to the Borrower under the ABL DIP Credit
Agreement.

“ABL DIP Lenders” means the banks and other financial institutions from time to
time party to the ABL DIP Credit Agreement as lenders or issuing banks.

“ABL DIP Loan Documents” means the “Loan Documents” (as such term is defined in
the ABL DIP Credit Agreement).

“ABL Facility Primary Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“ABL Loan Security Agreement” means the Second Amended and Restated Pledge and
Security Agreement dated as of January 29, 2010, among certain of the Loan
Parties and the Existing ABL Agents, and any other pledge or security agreement
entered into by any Loan Party (as required by the Existing ABL Credit
Agreement, any other Existing ABL Loan Document, the ABL DIP Credit Agreement or
any other ABL DIP Loan Document), or any other Person, granting a Lien on any
property to secure the obligations and liabilities of any Loan Party under any
ABL DIP Loan Document, as the same may be amended, restated or otherwise
modified (including pursuant to any Borrowing Order) from time to time.

“Account” has the meaning assigned to such term in the Term Loan Security
Agreement.

“Account Debtor” means any Person obligated on an Account.

“Administrative Agent” means Gleacher Products Corp., in its capacity as
administrative agent for the Lenders hereunder, or any successor.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” means fifty percent (50%) of the fair market value of the Loan
Parties’ Real Property in which the Collateral Agent has a valid, enforceable
and perfected Lien to secure the Secured Obligations, which fair market value
shall be determined in accordance with the most recent appraisals prepared for
the Borrower by CBRE Valuation & Advisory Services with respect to such Real
Property.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Agreement” means an agreement entered into by the Borrower and the
Stalking Horse Bidder in connection with a Permitted Sale.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate DIP Term Loan Commitments” means the DIP Term Loan Commitments of all
of the Lenders as of the Closing Date.

“Applicable Percentage” means, in each case as the context requires, with
respect to any Lender, a percentage equal to a fraction, the numerator of which
is the portion of the aggregate principal balance of all DIP Term Loans owing to
such Lender and the denominator of which is the aggregate principal balance of
all DIP Term Loans. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on the Commitment Schedule or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“Bankruptcy Court” has the meaning provided in the recitals to this Agreement.

“Bidding Procedures Order” has the meaning assigned to such term in
Section 5.19(b).

“Bidding Procedures Motion” has the meaning assigned to such term in
Section 5.19(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing” means any borrowing of a DIP Term Loan pursuant to Section 2.01(a).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Budget” means the financial projections for the Loan Parties covering the
nine-week period commencing on the Petition Date on a weekly basis, which
projections shall include, at a

 

3



--------------------------------------------------------------------------------

minimum, an income statement, a balance sheet, projected availability (including
Combined Availability (as defined in the ABL DIP Credit Agreement) and Revolving
Availability (as defined in the ABL DIP Credit Agreement)), projected expenses,
cash receipts, operating disbursements, payroll disbursements, non-operating
disbursements and inventory for the period covered thereby, substantially in the
forms of the initial Budget annexed hereto as Schedule 1.01, and any subsequent
projections furnished pursuant to Sections 5.01(g) and 5.01(j) hereof, in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and the Required Lenders.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the state in which the Administrative Agent’s offices
are located, in San Jose, California or in New York, New York are authorized or
required by law to remain closed.

“Capital Expenditures” means, for any period, without duplication, any
expenditure or other acquisition of any asset, including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries
prepared in accordance with GAAP; provided that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed or
reimbursed with (x) insurance proceeds paid on account of the loss of or damage
to the assets being replaced, restored or repaired, (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced or (z) tenant improvement allowances or landlord contributions,
(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller for such equipment
being traded in at such time, or (iii) the purchase of plant, property or
equipment to the extent financed or reimbursed with the proceeds of tenant
improvement allowances or landlord contributions.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Effective Date and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on the Effective Date.

“Case Professionals” means Persons or firms retained by the Loan Parties or the
Creditors’ Committee or other statutory committee appointed in the Cases
pursuant to §§327 and 1103 of the Bankruptcy Code.

“Cash Management Order” means an order entered by the Bankruptcy Court, in form
and substance reasonably satisfactory to the Administrative Agent, authorizing
the Loan Parties to, among other things, continue their cash management systems,
as such order may be amended, modified or supplemented from time to time with
the express written consent of the Administrative Agent and with the approval of
the Bankruptcy Court.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or

 

4



--------------------------------------------------------------------------------

application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided, however, that “Change
in Law” shall include, regardless of the date enacted, adopted or issued, all
requests, guidelines, requirements or directives (i) under or relating to the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii) promulgated
pursuant to Basel III by the Bank of International Securities, the Basel
Committee on Banking Supervision (or any similar authority) or any other
Governmental Authority.

“Chapter 11 Case” has the meaning provided in the recitals to this Agreement.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral” or “DIP Collateral” referred to in
the Collateral Documents (including, without limitation, a DIP Order).

“Collateral Access Agreement” has the meaning assigned to such term in the Term
Loan Security Agreement.

“Collateral Agent” has the meaning assigned to such term in the preamble.

“Collateral Documents” means, collectively, (a) the Term Loan Security
Agreement, the Mortgages, the Leasehold Mortgages and any other documents
granting, perfecting or evidencing a Lien upon the Collateral in favor of the
Collateral Agent, on behalf of the Agents and the Lenders, as security for
payment of the Secured Obligations, and (b) the DIP Orders.

“Commitment” means, with respect to each Lender, its DIP Term Loan Commitment.

“Commitment Schedule” means the Schedule attached hereto identified as such, as
such Schedule may be updated from time to time.

“Consummation Date” means the date of substantial consummation (as defined in
Section 1101 of the Bankruptcy Code and which for purposes of this Agreement
shall be no later than the effective date) of a Plan of Reorganization confirmed
by a Final Order.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Card Agreement” has the meaning assigned to such term in the ABL DIP
Credit Agreement.

“Creditors’ Committee” means any official committee of creditors formed,
appointed or approved in the Chapter 11 Case pursuant to the Bankruptcy Code.

 

5



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Collateral Agent,
with respect to collection and control of all deposits and balances held in a
deposit account maintained by any Loan Party with such banking institution.

“DIP Orders” means and refers to the Interim Borrowing Order and the Final
Borrowing Order.

“DIP Term Facility” means the term loan facility provided to the Borrower
hereunder.

“DIP Term Loan” means each Loan made by the DIP Term Lenders pursuant to
Section 2.01(a).

“DIP Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Loans to the Borrower in the amount set forth opposite its
name on the Commitment Schedule.

“Disclosure Statement” means a disclosure statement filed in the Chapter 11 Case
in connection with a Plan of Reorganization.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Effect of Bankruptcy” means, with respect to any contractual obligation,
contract or agreement to which a Loan Party is a party, any default or other
legal consequences arising on account of the commencement or the filing of the
Chapter 11 Case (including the implementation of any stay), or the rejection of
any such contractual obligation, contract or agreement with the approval of the
Bankruptcy Court if required under applicable law.

“Effective Date” means June 19, 2013.

“Enforcement Action” means the exercise by the Collateral Agent in good faith of
any of its material enforcement rights and remedies as a secured creditor
hereunder or under the other Loan Documents, any applicable Requirement of Law
or otherwise at any time upon the occurrence and during the continuance of an
Event of Default (including, without limitation, the solicitation of bids from
third parties to conduct the liquidation of any Collateral, the engagement or
retention of sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers or other third parties for the purposes of valuing,
marketing, promoting or selling any Collateral, the commencement of any action
to foreclose on the security interests or Liens of the Administrative Agent or
the Collateral Agent in all or any material portion of the Collateral,
notification to Account Debtors to make payments to the Collateral Agent,
notification to depository banks with respect to taking of exclusive control
under Deposit Account Control

 

6



--------------------------------------------------------------------------------

Agreements, any action to take possession of all or any material portion of the
Collateral or commencement of any legal proceedings or actions against or with
respect to all or any portion of the Collateral).

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to the extent relating to the presence or exposure
to Hazardous Materials, to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a

 

7



--------------------------------------------------------------------------------

determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a).

“Existing ABL Agents” means, collectively, Wells Fargo Bank, National
Association, in its capacity as administrative agent for the Existing ABL
Lenders under the Existing ABL Facility, Wells Fargo Bank, National Association,
in its capacity as supplemental term loan agent for the Existing ABL Lenders
under the Existing ABL Facility, and Wells Fargo Bank, National Association, in
its capacity as collateral agent for the Existing ABL Lenders under the Existing
ABL Facility, or any successor.

“Existing ABL Credit Agreement” means that certain Third Amended and Restated
Senior Secured Credit Agreement dated as of October 17, 2012 entered into among
certain of the Loan Parties, the Existing ABL Agents and the Existing ABL
Lenders, together with all instruments, documents and agreements executed or
delivered in connection therewith, in each case, as amended, modified or
supplemented to the date hereof.

“Existing ABL Facility” means the revolving credit facility, term loan facility
and letter of credit facility provided to the Borrower under the Existing ABL
Credit Agreement.

“Existing ABL Lenders” means the “Lenders” (as defined in the Existing ABL
Credit Agreement).

“Existing ABL Loan Documents” means the “Loan Documents” (as defined in the
Existing ABL Credit Agreement).

“Existing Term Administrative Agent” means Gleacher Products Corp. (as successor
in interest to JPMorgan Chase Bank, N.A.), in its capacity as administrative
agent for the Existing Term Lenders under the Existing Term Loan Agreement, or
any successor.

 

8



--------------------------------------------------------------------------------

“Existing Term Collateral Agent” means Gleacher Products Corp. (as successor in
interest to JPMorgan Chase Bank, N.A.), in its capacity as collateral agent for
the Existing Term Lenders under the Existing Term Loan Agreement, or any
successor.

“Existing Term Facility” means the term loan facility made available to the
Borrower under the Existing Term Loan Agreement.

“Existing Term Lenders” means the lenders under the Existing Term Loan
Agreement.

“Existing Term Loan Agreement” means the Senior Secured Term Loan Agreement,
dated as of December 21, 2006, among certain of the Loan Parties, the Existing
Term Lenders and the Existing Term Administrative Agent, as amended and restated
pursuant to that certain Amendment and Restatement Agreement dated as of
December 22, 2011 by, among others, certain of the Loan Parties, the Existing
Term Lenders and the Existing Term Administrative Agent, as amended, modified or
supplemented to the date hereof.

“Existing Term Loan Documents” means the “Loan Documents” (as such term is
defined in the Existing Term Loan Agreement).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Final Borrowing Order” means an order of the Bankruptcy Court which order shall
be in form, scope and substance reasonably acceptable to the Administrative
Agent, which, among other matters but not by way of limitation, authorizes the
Loan Parties to obtain credit, incur (or guaranty) Obligations, grant Liens
under this Agreement, the other Loan Documents, and the DIP Orders, and provides
for the super priority of the Agents’ and the Lenders’ claims, which order is a
Final Order.

“Final Order” means an order or judgment of the Bankruptcy Court, as entered on
the docket of the Clerk of the Bankruptcy Court, that has not been reversed,
stayed, modified or amended and as to which the time to appeal or seek leave to
appeal, petition for certiorari, reargue or seek rehearing has expired and no
proceeding for certiorari, reargument or rehearing is pending or if an appeal,
petition for certiorari, reargument, or rehearing has been sought, the order or
judgment of the Bankruptcy Court has been affirmed by the highest court to which
the order was appealed, from which the reargument or rehearing was sought, or
certiorari has been denied and the time to take any further appeal or to seek
certiorari or further reargument or rehearing has expired.

“Financial Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Administrative Agent by an
existing Financial Officer of a Loan Party as an

 

9



--------------------------------------------------------------------------------

authorized signatory of any certificate or other document to be delivered
hereunder. Any document delivered hereunder that is signed by a Financial
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Financial Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funding Account” means account number 37235547964500608 maintained by the
Borrower with Wells Fargo Bank, National Association.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guarantor may be liable are not stated or determinable, in which case the amount
of such Guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

10



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” has the meaning assigned to such term in the preamble.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business and any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP but including any liquidated earn-out),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes (including Other Taxes) other than Excluded
Taxes.

“Independent Consultant” means FTI Consulting, Inc. (or another independent
third party consultant reasonably acceptable to the Administrative Agent).

“Initial Loans” means the DIP Term Loans which can be drawn on the Effective
Date.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of January 29, 2010, among the Administrative Agent, the
Collateral Agent, the ABL Administrative Agent, the ABL Collateral Agent, the
Borrower and the Loan Guarantors, as amended, restated, supplemented or
otherwise modified and in effect from time to time.

“Interest Payment Date” means the first day of each month.

“Interim Borrowing Order” means an order entered by the Bankruptcy Court,
substantially in the form of, and containing the provisions set forth in,
Exhibit D (or such other form and provisions as may be reasonably acceptable to
the Agents), approving, on an interim basis, the Loan Parties’ entering into and
performing their obligations under this Agreement and the other Loan Documents.

 

11



--------------------------------------------------------------------------------

“Leasehold Mortgages” means the leasehold mortgages in favor of the Collateral
Agent made by the Borrower or any other Loan Party, each in form and substance
reasonably satisfactory to the Collateral Agent.

“Leasehold Mortgage Supporting Documents” means, with respect to a Leasehold
Mortgage, each of the following:

(a)  (i) evidence in form and substance reasonably satisfactory to the
Collateral Agent that the recording of counterparts of such Leasehold Mortgage
in the recording offices specified in such Leasehold Mortgage will create a
valid and enforceable Lien on the rights described therein in favor of the
Collateral Agent, for its own benefit and the benefit of the Administrative
Agent and the Lenders (or in favor of such other trustee as may be required or
desired under local law), subject only to (A) Liens in favor of the ABL DIP
Agents and the Existing ABL Agents, (B) Liens permitted by Section 6.02 having
priority by operation of applicable law, and (C) such other Liens as the
Administrative Agent may reasonably approve and (ii) an opinion of counsel in
each state in which any such Leasehold Mortgage is to be recorded in form and
substance and from counsel reasonably satisfactory to the Administrative Agent;
and

(b) such other agreements, documents and instruments (including, without
limitation, (i) title searches (together with all documents referred to
therein), (ii) maps, plats, as-built surveys, and environmental reports (in each
case, to the extent existing) and (iii) evidence regarding recording and payment
of all recording fees and stamp, documentation, intangible or mortgage taxes, if
any), each in form and substance reasonably satisfactory to the Collateral
Agent, as the Collateral Agent deems necessary or appropriate to create,
register or otherwise perfect, maintain, evidence the existence, substance, form
or validity of, or enforce a valid and enforceable Lien on such rights in favor
of the Collateral Agent, for its own benefit and the benefit of the
Administrative Agent and the Lenders (or in favor of such other trustee as may
be required or desired under local law), subject only to (A) Liens in favor of
the ABL DIP Agents and the Existing ABL Agents, (B) Liens permitted by
Section 6.02 having priority by operation of applicable law, and (C) such other
Liens as the Administrative Agent may reasonably approve.

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“LIBOR” shall mean, for any period, the rate per annum rounded to the nearest
1/100 of 1% equal to the rate determined by Administrative Agent to be the
offered rate which appears on the Reuters LIBOR 01 page, or if such page is not
available such other Reuters page which displays an average British Bankers
Association Interest Settlement Rate for deposits in U.S dollars (for delivery
on such date of determination) for an interest period of three (3) months
determined as of approximately 11:00 a.m. (London, England time) on the date
that is two (2)

 

12



--------------------------------------------------------------------------------

Business Days prior to the first day of such period. If the Administrative Agent
determines that, for any reason, adequate and reasonable means do not exist for
ascertaining such rate, such rate will be the rate of interest per annum, as
determined by the Administrative Agent at which deposits of dollars in
immediately available funds are offered at 11:00 a.m. (London, England time) on
the date that is two (2) Business Days prior to the first day of such period by
major financial institutions reasonably satisfactory to the Administrative Agent
in the London interbank market for such period for the applicable principal
amount on such date of determination.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, the Ratification Agreement, any Notes,
the Collateral Documents, the Loan Guaranty, the Intercreditor Agreement, any
fee letter executed by the Borrower in connection with this Agreement or the DIP
Term Loan Commitments provided hereunder, and all other agreements, instruments,
documents and certificates executed and delivered by the Borrower or any other
Loan Party to, or in favor of, the Administrative Agent or any Lenders and
including, without limitation, all such agreements, instruments, documents and
certificates identified in Section 4.01, all other pledges, powers of attorney,
consents, assignments, contracts, notices and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to the Administrative Agent or any
Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Guarantor” means Holdings, the Real Property Holding Company, each
Restricted Subsidiary of the Borrower party to this Agreement and their
successors and assigns.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means Holdings, the Real Property Holding Company, the Borrower
and the Loan Guarantors and their successors and assigns.

“Loans” means DIP Term Loans.

“Master Operating Lease” means the lease agreement, dated as of November 23,
2005, between Real Property Holding Company, as landlord, and the Borrower, as
tenant, as amended by that certain First Amendment to Lease dated as of
February 13, 2006.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, or financial
condition of the Borrower and its subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent under any loan
documentation, or of the ability of the Borrower and the

 

13



--------------------------------------------------------------------------------

Loan Guarantors, taken as a whole, to perform their respective material
obligations under any loan documentation to which they are a party; (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower and the Loan Guarantors, taken as a whole,
of any loan documentation to which it is a party; or (d) a “Material Adverse
Effect” (or substantially comparable term) under the ABL DIP Credit Agreement.
Notwithstanding anything to the contrary, a “Material Adverse Effect shall not
be deemed to exist as a result of the Effect of Bankruptcy or the events leading
up to and resulting therefrom.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person.

“Material Indebtedness” means (a) Indebtedness arising under the Existing ABL
Loan Documents, (b) Indebtedness arising under the ABL DIP Loan Documents,
(c) Indebtedness arising under the Existing Term Loan Documents and (d) other
Indebtedness (other than the DIP Term Loans) and obligations in respect of one
or more Swap Agreements of any one or more of the Borrower and its Subsidiaries
in an aggregate principal amount exceeding $15,000,000. For purposes of
determining Material Indebtedness, the “obligations” of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Maturity Date” means the earliest of (i) 180 days following the Petition Date,
(ii) ten (10) days after the entry of a Sale Order by the Bankruptcy Court
authorizing a Permitted Sale of all or substantially all of the Loan Parties’
assets pursuant to Section 363 of the Bankruptcy Code, (iii) fourteen (14) days
following the entry of an order by the Bankruptcy Court confirming a Plan of
Reorganization, (iv) the Consummation Date and (v) the date of termination by
the Administrative Agent of the DIP Term Loan Commitments and/or acceleration of
any outstanding Obligations following the occurrence and during the continuance
of an Event of Default.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” shall mean each mortgage, deed of trust, deed to secure debt or other
real estate security documents delivered by any Loan Party to the Collateral
Agent to secured the Secured Obligations, all in form and substance satisfactory
to the Collateral Agent.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Notes” means any notes evidencing the DIP Term Loans made pursuant to this
Agreement substantially in the form of Exhibit E.

 

14



--------------------------------------------------------------------------------

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the DIP Term Loans, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to each
Lender, the Administrative Agent, the Collateral Agent or any indemnified party
arising under the Loan Documents.

“OSH Properties” has the meaning assigned to such term in the preamble.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of this
Agreement.

“Participant” has the meaning assigned to such term in Section 9.04.

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

 

15



--------------------------------------------------------------------------------

(g) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(j) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

(k) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(l) Liens in favor of Credit Card Issuers (as defined in the ABL DIP Credit
Agreement) arising in the ordinary course of business securing the obligation to
pay customary fees and expenses in connection with credit card arrangements;

(m) Liens arising under Uniform Commercial Code financing statements or similar
filings made in respect of operating leases entered into by the Borrower or any
of its Subsidiaries; and

(n) Liens securing the Pre-Petition Liabilities;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except with respect to the Pre-Petition Liabilities as set
forth in clause (n) above.

“Permitted Sales” means (i) the disposition of any furniture, fixture or
equipment that is no longer used or useful in the business of the Borrower and
its Subsidiaries, (ii) the disposition of Real Property which, as of the
Effective Date, is “dark” or is no longer utilized by any Loan Party for offices
or as a store or distribution center, which disposition shall be on terms
reasonably satisfactory to the Agents and the proceeds of which shall be paid
upon the closing of such disposition to the Administrative Agent for application
to the Obligations and the Pre-Petition Liabilities (subject to the
Intercreditor Agreement), (iii) the sale of all or substantially all of the Loan
Parties’ assets as a going concern in a single transaction or series of related
transactions as approved by the Bankruptcy Court pursuant to the applicable
provisions of the Bankruptcy Code, or other applicable law; provided that any
such going concern sale shall be for

 

16



--------------------------------------------------------------------------------

cash consideration in an amount in excess of all outstanding Obligations and all
Pre-Petition Liabilities, which amount shall be paid to the Administrative Agent
upon the closing of such sale for application to the Obligations and the
Pre-Petition Liabilities (subject to the Intercreditor Agreement), (iv) a
transaction or transactions combining the sale of certain of the Loan Parties’
business assets as a going concern and the permanent closing of all or a portion
of the Loan Parties’ stores and the sale of all Collateral located therein
through the retention by the Loan Parties of one or more independent, nationally
recognized, professional retail inventory liquidation firms reasonably
acceptable to the Agents, as approved by the Bankruptcy Court pursuant to the
applicable provisions of the Bankruptcy Code or other applicable law, which
transaction or transactions shall be on terms reasonably satisfactory to the
Agents and shall together, be for cash consideration in excess of all
outstanding Obligations and all Pre-Petition Liabilities, which amount shall be
paid upon the closing of such sale to the Administrative Agent for application
to the Obligations and the Pre-Petition Liabilities (subject to the
Intercreditor Agreement), or (v) dispositions in connection with store closures
through the retention by the Loan Parties of one or more independent, nationally
recognized, professional retail inventory liquidation firms, reasonably
acceptable to the Agents, which transaction shall be on terms reasonably
satisfactory to the Agents and approved by the Bankruptcy Court to the extent
required by applicable law, with all net cash proceeds thereof being paid to the
Administrative Agent upon the closing of such sales for application to the
Obligations and the Pre-Petition Liabilities (subject to the Intercreditor
Agreement).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” means June 17, 2013.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan of Reorganization” means a plan filed in the Chapter 11 Case pursuant to
Chapter 11 of the Bankruptcy Code.

“Pre-Petition Liabilities” means the “Obligations” and “Guaranteed Obligations”
(each as defined in the Existing Term Loan Agreement) and the “Secured
Obligations” (as defined in the security documents executed and delivered in
connection with the Existing Term Loan Agreement).

“Professional Fee Carve Out” means the “Carve Out” as defined in a DIP Order.

“Ratification Agreement” means the Ratification Agreement, dated as of the
Effective Date, among certain of the Loan Parties and the Agents.

“Real Estate Consultant” means A&G Realty Partners, LLC (or another independent
third party real estate advisor reasonably acceptable to the Administrative
Agent).

 

17



--------------------------------------------------------------------------------

“Real Property” means all now owned and hereafter acquired real property of the
Borrower and the Restricted Subsidiaries, including leasehold interests,
together with all buildings, structures, and other improvements located thereon
and all licenses, easements and appurtenances relating thereto, wherever
located.

“Real Property Documents” shall mean, collectively, with respect to any Real
Property, (i) a Mortgage duly executed by each applicable Loan Party, together
with (A) title insurance policies in amounts satisfactory to the Collateral
Agent, current as-built ALTA/ACSM Land Title surveys certified to the Collateral
Agent, zoning letters, building permits and certificates of occupancy, in each
case relating to such Real Property and satisfactory in form and substance to
the Collateral Agent, (B) (x) Life of Loan” Federal Emergency Management Agency
Standard Flood Hazard determinations, (y) notices, in the form required under
the Flood Insurance Laws, about special flood hazard area status and flood
disaster assistance duly executed by each Loan Party, and (z) if any improved
real property encumbered by any Mortgage is located in a special flood hazard
area, a policy of flood insurance that (1) covers such improved real property,
(2) is written in an amount not less than the outstanding principal amount of
the Indebtedness secured by such Mortgage reasonably allocable to such real
property or the maximum limit of coverage made available with respect to the
particular type of property under the Flood Insurance Laws, whichever is less,
and (3) is otherwise on terms satisfactory to the Collateral Agent and,
(C) evidence that counterparts of such Mortgage have been recorded in all places
to the extent necessary or desirable, in the reasonable judgment of the
Collateral Agent, to create a valid and enforceable Lien on such Real Property
in favor of the Collateral Agent for the benefit of the Agents and the Lenders
(or in favor of such other trustee as may be required or desired under local
law), (D) an opinion of counsel in each state in which such Real Property is
located in form and substance and from counsel satisfactory to the Collateral
Agent, and (E) such other reports, documents, instruments and agreements as the
Collateral Agent shall request, each in form and substance satisfactory to
Administrative Agent.

“Real Property Holding Company” means OSH Properties.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Remaining Collateral” has the meaning assigned to such term in Section 9.20.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of the sum of the outstanding aggregate principal balance of the DIP
Term Loans at such time.

“Requirement of Law” as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

18



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of Holdings and the Borrower,
including the Real Property Holding Company.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale Order” has the meaning provided in Section 5.19(f).

“Sale Order Motion” has the meaning provided for in Section 5.19(a)(ii).

“Secured Obligations” means all Obligations.

“Security Agreements” means, collectively, the ABL Loan Security Agreement and
the Term Loan Security Agreement, and any other pledge or security agreement
entered into by any Loan Party, or any other Person, granting a Lien on any
property to secure the obligations and liabilities of any Loan Party under the
ABL DIP Facility, the Existing ABL Facility, this DIP Term Facility or the
Existing Term Facility, as the same may be amended, restated or otherwise
modified (including pursuant to any Borrowing Order) from time to time.

“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by Holdings or the Borrower in a manner that is intended to
legally isolate the assets of such Person from Holdings and its other
Subsidiaries as a consolidated group.

“Stalking Horse Bid” means a bid or bids to purchase substantially all of the
assets of the Loan Parties pursuant to a Permitted Sale upon terms and
conditions acceptable to the Administrative Agent in its discretion, which
bid(s) the Borrower accepts as the so-called “stalking horse bid” pursuant to
the Bidding Procedures Order.

“Stalking Horse Bidder” means one or more Persons reasonably acceptable to the
Administrative Agent and whose bids have been selected by the Borrower as the
Stalking Horse Bid in connection with a proposed Permitted Sale.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date,

 

19



--------------------------------------------------------------------------------

as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower or any other Loan Party, as
applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority.

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of
November 23, 2005, among Holdings, Sears Holdings Corporation and all direct and
indirect subsidiaries of Holdings.

“Term Facility Primary Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Term Loan Security Agreement” means that certain Pledge and Security Agreement,
dated as of December 21, 2006, between certain of the Loan Parties and the
Existing Term Collateral Agent, for the benefit of the Existing Term
Administrative Agent and the Existing Term Lenders, and any other pledge or
security agreement entered into by any Loan Party (as required by the Existing
Term Loan Agreement, this Agreement or any other Loan Document), or any other
Person, granting a Lien on any property to secure the obligations and
liabilities of any Loan Party under any Loan Document, as the same may be
amended, restated or otherwise modified (including pursuant to any Borrowing
Order) from time to time.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of DIP Term Loans and
the use of the proceeds thereof.

 

20



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) any other obligation (including
any guarantee) that is contingent in nature at such time; (ii) an obligation to
provide collateral to secure any of the foregoing types of obligations; or
(iii) any indemnification obligation or expense that is reimbursable under
Section 9.03.

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that are at the time entitled to vote in the election of the Board of
Directors (or equivalent body) of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 [Reserved].

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, replaced, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an

 

21



--------------------------------------------------------------------------------

amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Borrower, the
Administrative Agent and the Lenders shall negotiate in good faith to amend such
provision to preserve the original intent in light of such change in GAAP, and
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.05 Times of Day . Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II

The Credits

SECTION 2.01 Commitments of the Lenders.

(a) Each Lender agrees severally, but not jointly, upon the terms and subject to
the conditions herein set forth, to extend credit to the Borrower from time to
time, during the period beginning on the Effective Date and ending on the
Business Day immediately preceding the Maturity Date, in the form of one or more
DIP Term Loans and in an aggregate principal amount not to exceed such Lender’s
DIP Term Loan Commitment, in each case, subject to the following limitations:

(i) The initial DIP Term Loan shall be made in a single drawing in an aggregate
principal amount equal to $6,000,000 on the Effective Date and no additional DIP
Term Loans shall be advanced to the Borrower until the date on which the Final
Borrowing Order is entered by the Bankruptcy Court.

(ii) Other than the initial DIP Term Loan advanced on the Effective Date, each
DIP Term Loan shall be in an aggregate principal amount of not less than
$500,000, and $100,000 increments in excess thereof, but not in excess of
$2,000,000.

(iii) All Borrowings shall be subject to the terms of Section 2.03.

(iv) Repayments and prepayments of any DIP Term Loan may not be reborrowed.

(v) No DIP Term Loans shall be advanced to the Borrower to the extent that,
after giving effect to such Borrowing, the aggregate principal balance of all
outstanding DIP Term Loans exceeds the Advance Rate.

 

22



--------------------------------------------------------------------------------

(vi) The aggregate principal balance of all outstanding DIP Term Loans advanced
hereunder shall not exceed the Aggregate DIP Term Loan Commitments.

(b) Upon the funding of any DIP Term Loan hereunder, a portion of the Aggregate
DIP Term Loan Commitments in an amount equal to the principal amount of such DIP
Term Loan shall terminate and the Aggregate DIP Term Loan Commitments shall be
permanently reduced by the principal amount of such funding.

(c) No DIP Term Loans shall be advanced to the Borrower to the extent that
Maximum Revolver Availability (as defined in the ABL DIP Credit Agreement) as of
the date of the relevant Borrowing Request delivered hereunder is not less than
(i) $35,000,000 minus (ii) the aggregate amount of any increase in any Reserve
(as defined in the ABL DIP Credit Agreement) or the Availability Block (as
defined in the ABL DIP Credit Agreement) that is effected under the ABL DIP
Credit Agreement following the Effective Date.

SECTION 2.02 [Reserved].

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request in writing (delivered by hand or
facsimile) in a form reasonably approved by the Administrative Agent and signed
by the Borrower not later than 12:00 noon, New York City time, four (4) Business
Days prior to the date of the proposed Borrowing. Each such Borrowing Request
shall specify the following information:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day and no less than
four (4) Business Days following the date of such Borrowing Request;

(c) the Advance Rate as of the date of such Borrowing Request; and

(d) the Maximum Revolving Availability (as defined in the ABL DIP Credit
Agreement) as of the date of such Borrowing Request, together with reasonably
detailed supporting information therefor.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s DIP Term Loan to be advanced to the
Borrower as part of the requested Borrowing.

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

SECTION 2.06 [Reserved].

 

23



--------------------------------------------------------------------------------

SECTION 2.07 Funding of Borrowings. Each Lender shall make each DIP Term Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage
of the requested Borrowing. The Administrative Agent will make such DIP Term
Loan available to the Borrower by promptly transferring the amounts so received,
in like funds, to the Funding Account.

SECTION 2.08 [Reserved].

SECTION 2.09 Termination and Reduction of Aggregate DIP Term Loan Commitments.

(a) Unless previously terminated, the Aggregate DIP Term Loan Commitments of the
Lenders shall terminate on the Maturity Date, and the Borrower shall pay, in
full and in cash, all outstanding DIP Term Loans and all other outstanding
Obligations then owing to the Lenders.

(b) After the funding of the initial DIP Term Loan on the Effective Date, the
Borrower may from time to time reduce the Aggregate DIP Term Loan Commitments;
provided that each such reduction of the Aggregate DIP Term Loan Commitments
shall be in an aggregate amount of $1,000,000 or an integral multiple of
$100,000 in excess thereof; provided further that in no event may the Aggregate
DIP Term Loan Commitments be reduced to an amount that is less than the
outstanding aggregate principal balance of all DIP Term Loans at such time.

(c) The Borrower shall notify the Administrative Agent of any election to reduce
the Aggregate DIP Term Loan Commitments under clause (b) of this Section 2.09 at
least five (5) Business Days prior to the effective date of such reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.09 shall be irrevocable. Any reduction of the Aggregate DIP Term Loan
Commitments shall be permanent. Each reduction of the Aggregate DIP Term Loan
Commitments shall be applied ratably to the DIP Term Loan Commitments of each
Lender.

SECTION 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to each Lender the then
unpaid aggregate principal amount of each DIP Term Loan and all other
outstanding Obligations then owing to the Lenders in cash on the Maturity Date.

(b) [Reserved].

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

24



--------------------------------------------------------------------------------

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to clause (c) or (d) of
this Section 2.10 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the DIP Term Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns), and in substantially the
form attached hereto as Exhibit E, in an aggregate principal amount equal to the
aggregate principal amount of all DIP Term Loans advanced by such Lender.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any outstanding DIP Term Loan in whole or in part, subject to prior
notice in accordance with clause (b) of this Section 2.11, subject to the
Borrower’s reimbursement of breakage and redeployment costs resulting from the
prepayment of DIP Term Loans accruing interest at LIBOR. The Aggregate DIP Term
Loan Commitments may be irrevocably reduced by the Borrower in accordance with
Section 2.09 at any time after the funding of the initial DIP Term Loan on the
Effective Date and from time to time without penalty or premium.

(b) The Borrower shall notify the Administrative Agent by hand delivery or
facsimile of any optional prepayment hereunder, not later than 1:00 p.m., New
York City time, two (2) Business Days before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each DIP Term Loan or portion thereof to be prepaid.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each prepayment of a portion of any
DIP Term Loan shall be applied ratably to the DIP Term Loan and allocated to
each Lender in accordance with its Applicable Percentages in accordance with
Section 2.18. Prepayments shall be accompanied by accrued and unpaid interest to
the extent required by Section 2.13.

SECTION 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent, the Collateral Agent
and each Lender such fees in such amounts and on such dates as are set forth in
any fee letter executed by the Borrower in connection with this Agreement or the
DIP Term Facility.

 

25



--------------------------------------------------------------------------------

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution to the Collateral
Agent or the applicable Lenders. Fees paid shall not be refundable under any
circumstances except where paid in error.

SECTION 2.13 Interest.

(a) Subject to clause (b) below and Section 9.17, the outstanding principal
balance of all DIP Term Loans shall bear interest at a rate per annum equal to
LIBOR plus eight percent (8.0%).

(b) Notwithstanding the foregoing, following the occurrence and during the
continuance of any Event of Default, the outstanding principal balance of all
DIP Loans and other outstanding Obligations shall bear interest at a rate per
annum equal to two percent (2.0%) in excess of the interest rate otherwise
applicable to such Obligation.

(c) Accrued and unpaid interest on each DIP Term Loan shall be payable in cash
in arrears on each Interest Payment Date and on the Maturity Date; provided that
(i) interest accrued pursuant to clause (b) of this Section 2.13 shall be
payable in cash on demand, and (ii) in the event of any repayment or prepayment
of any DIP Term Loan, accrued and unpaid interest on the principal amount repaid
or prepaid shall be payable in cash on the date of such repayment or prepayment.

(d) All interest and fees payable hereunder shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). LIBOR shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

SECTION 2.14 [Reserved].

SECTION 2.15 Increased Costs.

(a) If any Change in Law made after the Effective Date shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in LIBOR), and the result
of any of the foregoing shall be, by an amount that such Lender deems to be
material, to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise) (in each case, other
than with respect to any Taxes), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law made after the Effective
Date regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), by an amount that such Lender deems
to be material,

 

26



--------------------------------------------------------------------------------

then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in clause (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.15 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.15 for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16 [Reserved].

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required under applicable law to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or a Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and, to the extent that the payment of the Indemnified Taxes or Other
Taxes was the responsibility of the Borrower and within the Borrower’s control,
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to

 

27



--------------------------------------------------------------------------------

the Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of such Lender shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If any Lender or the Administrative Agent shall become aware that it is
entitled to receive a refund in respect of amounts paid by the Borrower pursuant
to this Section 2.17, which refund in the sole good faith judgment of such
Lender or the Administrative Agent is allocable to such payment, it shall
promptly notify the Borrower of the availability of such refund and shall,
within thirty (30) days after the receipt of a request by the Borrower, apply
for such refund. If the Administrative Agent or a Lender determines, in its sole
good faith discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or other Obligations, or of amounts
payable under Section 2.15 or 2.17, or otherwise) prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest

 

28



--------------------------------------------------------------------------------

thereon. All such payments shall be made to the Administrative Agent at its
offices specified in Section 9.01, except that payments that are expressly
required by this Agreement or any other Loan Document to be made to any Lender
or any other Person (including payments made pursuant to Sections 2.15, 2.17 and
9.03) shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) Any amounts received on account of the Obligations by the Administrative
Agent or any Lender (x) not constituting a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Borrower so long as no Event of Default has occurred
and is continuing (in which event the following clause (y) below shall apply)),
or (y) after an Event of Default has occurred and is continuing, shall be
applied by the Administrative Agent or such Lender in the following order, in
each case whether or not such Obligations are allowed or allowable in any
bankruptcy or insolvency proceeding or under any applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally:

(i) first, to pay any indemnities or expense reimbursements (including fees and
expenses of counsel to the Agents) then due to the Agents from the Borrower,

(ii) second, to pay any expense reimbursements (including fees and expenses of
counsel to the Lenders) then due to the Lenders from the Borrower,

(iii) third, to pay any fees then due to the Agents and the Lenders and to pay
accrued and unpaid interest on the DIP Term Loans and other outstanding
Obligations, ratably,

(iv) fourth, to pay the outstanding principal balance of all outstanding DIP
Term Loans, ratably, and

(v) fifth, to pay any remaining Secured Obligations due to the Agents or any
Lender.

The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations. Notwithstanding the foregoing, the
proceeds of Term Facility Primary Collateral and ABL Facility Primary Collateral
shall be applied as between the Lenders and the ABL DIP Lenders in the manner
set forth in the Intercreditor Agreement.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its DIP Term Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its

 

29



--------------------------------------------------------------------------------

DIP Term Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the DIP Term Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective DIP Term Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this clause shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its DIP Term Loans to any
assignee or participant, other than to the Borrower or any Restricted Subsidiary
or, except as specifically permitted by this Agreement, an Affiliate thereof (in
each case as to which the provisions of this clause shall apply).

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then:

(a) such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its DIP Term Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (and the Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment);

(b) if any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its DIP Term Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior

 

30



--------------------------------------------------------------------------------

thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the Administrative Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.20 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.20 shall survive the termination
of this Agreement and the repayment in full in cash of all Obligations.

ARTICLE III

Representations and Warranties

Each Loan Party jointly and severally represents and warrants to the
Administrative Agent and the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) subject to the entry of
the DIP Orders, has all requisite power and authority to carry on its business
as now conducted, and (iii) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required (except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect).

SECTION 3.02 Authorization; Enforceability. Execution, delivery and performance
of this Agreement and the other Loan Documents are within each Loan Party’s
corporate or limited liability company powers and, upon the entry of the DIP
Orders, have been duly authorized by all necessary corporate or limited
liability company and, if required, stockholder action. The Loan Documents to
which each Loan Party is a party have been duly executed and delivered by such
Loan Party and, upon the entry of the DIP Orders, constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms.

SECTION 3.03 Governmental Approvals; No Conflicts. Upon entry of the DIP Orders,
execution, delivery and performance of this Agreement, the other Loan Documents
and the consummation of the Transactions (a) do not

 

31



--------------------------------------------------------------------------------

require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other Person, except such as have
been obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party or any of its
Subsidiaries, (c) do not conflict with or will not violate or result in a
default under any material indenture, material agreement or other material
instrument binding upon any Loan Party or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by any Loan
Party or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents.

SECTION 3.04 Budget; No Material Adverse Change.

(a) The initial Budget delivered to the Agents was prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Loan Parties’ best estimate of its
future financial performance.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since the Petition Date.

SECTION 3.05 Properties.

(a) As of the Closing Date, Schedule 3.05 sets forth the address of each parcel
of real property that is owned or leased by each Loan Party. Except as an Effect
of Bankruptcy, each of the Loan Parties and its Subsidiaries has good and
indefeasible title to, or valid and enforceable leasehold interests in, all real
and personal property necessary for the conduct of its business, free of all
Liens other than those permitted by Section 6.02 of this Agreement.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the Closing Date, is set forth on Schedule 3.05, and the use
thereof by the Loan Parties and its Subsidiaries does not infringe in any
material respect upon the rights of any other Person, and the Loan Parties’
rights thereto are not subject to any licensing agreement or similar arrangement
affecting any material portion of the Collateral.

SECTION 3.06 Litigation and Environmental Matters.

(a) Other than the Chapter 11 Case, there are no actions, investigations, suits
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Loan Party, threatened against or affecting
the Loan Parties or any of their Subsidiaries (i) that, if adversely determined,
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that could
reasonably be expected to have a material adverse effect on the ability of the
parties to consummate the Transactions or the repayment of the DIP Term Loans.

 

32



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and, except for matters that both could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect and could not reasonably be expected to have a material
adverse effect on the ability of the parties to consummate the Transactions or
the repayment of the DIP Term Loans, (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) no Loan
Party nor any of its Subsidiaries (1) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Except as an Effect of
Bankruptcy, each Loan Party and its Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing under this Agreement. No default has occurred and is continuing under
any indenture, agreement or other instrument binding upon any Loan Party or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

SECTION 3.08 Investment and Holding Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves. No tax liens have been filed and no
claims are being asserted with respect to any such taxes.

SECTION 3.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b) Each employee benefit plan of Holdings, the Borrower or any of the
Borrower’s Subsidiaries intended to qualify under Section 401 of the Code does
so qualify, and any trust

 

33



--------------------------------------------------------------------------------

created thereunder is exempt from tax under the provisions of Section 501 of the
Code, except where such failures, in the aggregate, would not have a Material
Adverse Effect.

(c) Each Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law except for
non-compliances that, in the aggregate, would not have a Material Adverse
Effect.

SECTION 3.11 Disclosure. The Borrower and Holdings have disclosed to the Agents
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any Subsidiary is subject, and all other matters known to it, in
relation to the Transactions that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
written reports, financial statements (including, without limitation, the
Budget), certificates or other written information furnished by or on behalf of
the any Loan Party to the Administrative Agent, the Collateral Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other written information so furnished)
contains or contained as of the date such report, statement, certificate or
information was so furnished any material misstatement of fact or omitted to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information and the Budget,
the Borrower and Holdings represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Closing Date, as of the Closing Date, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.

SECTION 3.12 [Reserved].

SECTION 3.13 Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries as of the
Closing Date. As of the Closing Date, all premiums in respect of such material
insurance have been paid. The Borrower and Holdings believe that the insurance
maintained by or on behalf of the Borrower and the Subsidiaries is adequate.

SECTION 3.14 Capitalization and Subsidiaries.

(a) All of the outstanding Equity Interests of the Borrower are owned
beneficially and of record by Holdings, free and clear of all Liens other than
(i) the Liens in favor of the Collateral Agent (for the benefit of the
Administrative Agent and the Lenders), the Existing Term Collateral Agent (for
the benefit of the Existing Term Administrative Agent and the Existing Term
Lenders), the ABL DIP Agents (for the benefit of the ABL DIP Lenders) and the
Existing ABL Agents (for the benefit of the Existing ABL Lenders), in each case,
created by

 

34



--------------------------------------------------------------------------------

the Security Agreements and (ii) non-consensual Liens created by operation of
law. No Equity Interest of the Borrower is subject to any option, warrant, right
of conversion or purchase or any similar right. Other than the Borrower’s LLC
agreement, there are no agreements or understandings to which the Borrower is a
party with respect to the voting, sale or transfer of any Equity Interest of the
Borrower or any agreement restricting the transfer or hypothecation of any such
shares.

(b) Schedule 3.14 sets forth as of the Closing Date, (i) a correct and complete
list showing, the name and relationship to the Borrower of each and all of the
Borrower’s Subsidiaries, (ii) a true and complete listing of each class of each
of such Subsidiaries’ authorized Equity Interests, of which all of such issued
shares are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.14, and
(iii) the type of entity of the Borrower and each of its Subsidiaries.

SECTION 3.15 Security Interest in Collateral. Upon the entry of the DIP Orders,
the Collateral Documents (including the DIP Orders) will create in favor of the
Collateral Agent a legal, valid, unavoidable and enforceable security interest
in the Collateral, subject to the DIP Orders, and the Collateral Agent shall, or
shall upon entry of the DIP Orders, have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties thereunder in the
Collateral, in each case prior and superior in right to any other Person, except
for Liens in favor of the ABL DIP Agents, Liens in favor of the Existing ABL
Agents and Liens permitted by Section 6.02 having priority by operation of
applicable law. No further recording, filing or other action of any kind will be
required in connection with the creation, perfection or enforcement of such
security interests and Liens in favor of the Collateral Agent. No other claims
having a priority superior or pari passu to that granted to or on behalf of the
Agents or the Lenders shall be granted or approved while any of the Obligations
or the DIP Term Loan Commitments remain outstanding (other than in respect of
the Existing ABL Facility and the ABL DIP Facility).

SECTION 3.16 Labor Disputes. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of the Borrower, threatened. All payments due from any Loan Party
or any Subsidiary or for which any claim may be made against any Loan Party or
any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Loan Party or such Subsidiary, except as in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.17 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Federal Reserve Board), and no proceeds of
any DIP Term Loan will be used to purchase or carry any such margin stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock in contravention of Regulation T, U or X of the Federal Reserve
Board.

 

35



--------------------------------------------------------------------------------

SECTION 3.18 Use of Proceeds. The proceeds of the DIP Term Loans shall be
delivered to the ABL DIP Agents (which delivery may be effected by funding each
Borrowing to the Funding Account in accordance with Section 2.07) for
application in accordance with the “Interim Borrowing Order” (as defined in the
ABL DIP Credit Agreement) and used solely to (a) pay interest, charges, fees and
expenses (including attorneys’ fees and financial advisory fees) incurred in
connection with the DIP Term Facility, (b) fund operating expenses and general
corporate needs, including working capital and other general corporate purposes,
of the Loan Parties following the Petition Date, (c) pay fees, costs and
expenses of the Chapter 11 Case, including the reasonable fees and expenses of
Case Professionals, (d) pay critical vendors approved by the Bankruptcy Court
and (e) make such other payments as may be expressly permitted under the DIP
Orders, and solely in strict compliance with the Budget, the DIP Orders and this
Agreement. In addition, but not in limitation of the foregoing, the proceeds of
any DIP Term Loan funded to the Funding Account shall be applied by the ABL DIP
Agents to pay and reduce the aggregate principal amount of any outstanding
borrowings under the ABL DIP Facility (which shall not result in a permanent
commitment reduction).

SECTION 3.19 Collateral Locations. As of the Closing Date, each Loan Party and
each Loan Party’s records concerning Accounts and Credit Card Account
Receivables (as defined in the ABL DIP Credit Agreement) are located only at the
addresses set forth for such Loan Party on Schedule 3.05 hereto. Schedule 3.05
hereto correctly identifies as of the Closing Date any of such locations which
are not owned by Loan Party and sets forth the owners and/or operators thereof.

SECTION 3.20 Corporate Names; Prior Transactions. As of the Closing Date, no
Loan Party has, during the past five years, been known by or used any other
corporate or fictitious name (other than as set forth in Schedule 3.20 hereto)
or been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its property or assets out
of the ordinary course of business.

SECTION 3.21 Credit Card Agreements. Except as could not reasonably be expected
to have a Material Adverse Effect, (a) each of the Credit Card Agreements
constitutes the legal, valid and binding obligations of the Loan Party that is
party thereto and, to the best of Borrower’s knowledge, the other parties
thereto, enforceable in accordance with their respective terms and is in full
force and effect, and (b) each Loan Party has complied with all of the material
terms and conditions of the Credit Card Agreements to the extent necessary for
such Loan Party to be entitled to receive payments thereunder.

 

36



--------------------------------------------------------------------------------

SECTION 3.22 Master Operating Lease. The Master Operating Lease has not been
amended or modified in any respect and no provision therein has been waived,
except where a copy of such amendment or waiver has been provided by the
Borrower to the Administrative Agent.

SECTION 3.23 Survival of Warranties; Cumulative. All representations and
warranties contained in this Agreement or any of the other Loan Documents shall
survive the execution and delivery of this Agreement and shall be conclusively
presumed to have been relied on by the Administrative Agent regardless of any
investigation made or information possessed by the Administrative Agent or any
Lender.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make DIP Term
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission (or other electronic image scan) of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement, (ii) duly
executed copies of the other Loan Documents and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any Notes requested by a
Lender pursuant to Section 2.10 payable to the order of each such requesting
Lender and (iii) a duly executed copy of an amendment to the Intercreditor
Agreement, in form and substance satisfactory to the Administrative Agent and
the Collateral Agent, from each party thereto.

(b) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.

 

37



--------------------------------------------------------------------------------

(c) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Secretary or Assistant Secretary of the Borrower, on
behalf of itself and the other Loan Parties, (i) stating that no Default or
Event of Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in Article III are true and correct as
of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent.

(d) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel (including any
local counsel)), on or before the Effective Date, including (i) any fees due to
the Administrative Agent or any Lender pursuant to any fee letter executed in
connection with this Agreement or the DIP Term Facility and (ii) any and all
expenses incurred by the Existing Term Administrative Agent, the Existing Term
Collateral Agent, any Existing Term Lender or any of their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel,
in connection with the Existing Term Facility or any Existing Term Loan
Document, including any expenses incurred in connection with the administration
of the Existing Term Facility or any amendments, modifications or waiver to any
Existing Term Loan Document, in each case, to the extent incurred prior to the
Petition Date and outstanding as of the Effective Date. All such amounts may be
paid with proceeds of DIP Term Loans made on the Effective Date and, if such
amounts are paid with proceeds of DIP Term Loans, such amounts will be reflected
in the funding instructions given by the Borrower to the Administrative Agent on
or before the Effective Date.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the jurisdictions where each of the Loan Parties are
incorporated or organized, and such search shall reveal no Liens on any of the
assets of the Loan Parties except for Liens permitted by Section 6.02 or
discharged on or prior to the Closing Date pursuant to a pay-off letter or other
documentation satisfactory to the Administrative Agent.

(f) Borrowing Base Certificate. The Administrative Agent shall have received a
copy of the Borrowing Base Certificate (as defined in the ABL DIP Credit
Agreement) that is delivered to the ABL DIP Agents pursuant to the ABL DIP
Credit Agreement.

(g) Budget. The Administrative Agent shall have received and be satisfied with
(a) an initial Budget of Loan Parties and a reasonably detailed professional fee
budget, and (b) such other information (financial or otherwise) reasonably
requested by the Administrative Agent.

(h) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent or the Collateral
Agent to be filed, registered or recorded in order to create in favor of the
Collateral Agent, for the benefit of the Administrative Agent and the Lenders, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than Liens in favor of the ABL DIP Agents, Liens in
favor of the Existing ABL Agents and Liens permitted by Section 6.02 having
priority by operation of applicable law) and a super-priority administrative
claim with the priority set

 

38



--------------------------------------------------------------------------------

forth in the Interim Borrowing Order, shall be in proper form for filing,
registration or recordation, and the Interim Borrowing Order shall have been
entered.

(i) Reserved.

(j) Motions. All motions and other documents to be filed with and submitted to
the Bankruptcy Court in connection with the DIP Orders and this Agreement
(including, without limitation, the Bidding Procedures Motion and the Sale Order
Motion) shall be in form and substance reasonably satisfactory to the
Administrative Agent. The Interim Borrowing Order and the Cash Management Order
shall have been entered, shall be in full force and effect, and shall not have
been reversed, vacated or stayed, or modified without the prior written consent
of the Administrative Agent, and all other necessary consents and approvals to
the transactions contemplated hereby shall have been obtained and shall be
reasonably satisfactory to the Administrative Agent.

(k) Adequate Protection. The Bankruptcy Court shall have entered an order
granting the Existing Term Lenders adequate protection of their interests, which
order shall be in form and substance reasonably acceptable to the Existing Term
Administrative Agent and to the Administrative Agent hereunder.

(l) No Challenge. (a) There shall not have been filed any pleading by any Person
challenging the validity, priority, perfection, or enforceability of the
Existing Term Loan Documents, the Pre-Petition Liabilities, or any Lien granted
pursuant to the Existing Term Loan Documents, and (b) no Lien granted pursuant
to the Existing Term Loan Documents shall have been determined to be null and
void, invalid or unenforceable by the Bankruptcy Court or another court of
competent jurisdiction in any action commenced or asserted by any other party in
interest in the Chapter 11 Case, including, without limitation, the Creditors’
Committee.

(m) Insurance. The Administrative Agent shall have received evidence that all
insurance required to be maintained pursuant to the Loan Documents and all
endorsements in favor of the Administrative Agent required under the Loan
Documents have been obtained and are in effect.

(n) Consents and Approvals. The Borrower and the Loan Guarantors shall have
obtained all governmental consents and approvals, and all third party consents
required for the Borrower and the Loan Guarantors to consummate the financing
contemplated by the Loan Documents.

(o) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, any Lender or their respective counsel
may have reasonably requested.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

39



--------------------------------------------------------------------------------

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a DIP Term
Loan on the occasion of any Borrowing (including the initial Borrowing of DIP
Term Loans made on the Effective Date), is subject to the satisfaction of the
following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing as if made on and as of such date, except to the extent
that any such representation or warranty is expressly qualified by “materiality”
or a “Material Adverse Effect” (or words of similar import), in which case, such
representation and warranty shall be true and correct in all respects on and as
of the date of such Borrowing (except that representations and warranties which
relate to a specific earlier date shall be true and correct in all material
respects or in all respects, as applicable, as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

(c) Such Borrowing shall comply in all respects with the terms therefor as set
forth in Section 2.01 and Section 2.03.

(d) There shall not be proceeding pending or threatened seeking to invalidate or
avoid, or any order invalidating or avoiding, the pre-petition claims, security
interests and liens securing the Pre-Petition Liabilities or sustaining any
other similar challenge under Chapter 5 of the Bankruptcy Code.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in clauses (a),
(b), (c) and (d) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Aggregate DIP Term Loan Commitments have expired and the principal of
and interest on each DIP Term Loan and all fees and other Obligations payable
hereunder shall have been paid in full, each Loan Party covenants and agrees,
jointly and severally with all of the Loan Parties, in favor of the
Administrative Agent, the Collateral Agent and the Lenders that:

SECTION 5.01 Financial Statements; Borrowing Base and Other Information. The
Borrower or Holdings will furnish to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 95 days after the end of each
fiscal year of Holdings, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without any exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all

 

40



--------------------------------------------------------------------------------

material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) as soon as available and in any event within 50 days after the end of each
of the fiscal quarters of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied subject to normal year-end
audit adjustments and the absence of footnotes;

(c) as soon as available and in any event within 20 days after the end of each
fiscal month of Holdings, its consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied subject to normal year-end audit adjustments and
the absence of footnotes;

(d) concurrently with the delivery of each set of financial statements referred
to in Section 5.01(a), (b) and (c) above, a reasonably detailed presentation,
either on the face of the financial statements or in the footnotes thereto, and
in Management’s Discussion and Analysis of Financial Condition and Results of
Operations, of the financial condition and results of operations of Holdings and
its Subsidiaries separate from the financial condition and results of operations
of the Real Property Holding Company;

(e) concurrently with any delivery of financial statements under financial
statements referred to in Section 5.01(a), (b) and (c) above, a certificate of a
Financial Officer of the Borrower in substantially the form of Exhibit C
certifying as to whether a Default or Event of Default has occurred and, if a
Default or Event of Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto;

(f) concurrently with any delivery of financial statements referred to in
Section 5.01(a) above, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default or Event
of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

(g) on Tuesday of each week, an updated Budget for the relevant nine-week period
(which shall be updated solely to reflect the removal of the then-first week and
the addition of a new ninth week and shall not otherwise be modified without the
prior written consent of the Administrative Agent and the Required Lenders),
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders;

 

41



--------------------------------------------------------------------------------

(h) as and when so delivered, such reports (including any Variance Report (as
defined in the ABL DIP Credit Agreement)), certificates (including any Borrowing
Base Certificate (as defined in the ABL DIP Credit Agreement)) or other
information that is delivered or required to be delivered to the ABL DIP Agents
or any ABL DIP Lender in accordance with the ABL DIP Credit Agreement (as in
effect on the date hereof);

(i) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or, after a public equity offering,
distributed by the Borrower to its shareholders generally, as the case may be;

(j) at least seven days prior to the hearing for the entry of a Final Borrowing
Order, a final Budget and business plan updating the initial Budget and business
plan delivered prior to the Closing Date;

(k) at least two Business Days prior to the furnishing or filing thereof, copies
of any statement, report or pleading proposed to be furnished to or filed with
the Bankruptcy Court or the Creditors’ Committee in connection with the Chapter
11 Case; and

(l) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, as the Administrative Agent or any Lender may reasonably request.

SECTION 5.02 Notices of Material Events. The Borrower and Holdings will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default or Event of Default promptly upon becoming
aware of it;

(b) the occurrence of any condition which would reasonably be expected to have a
Material Adverse Effect;

(c) the occurrence of any ERISA Event;

(d) any material change in accounting or financial reporting practices (other
than as reported by GAAP or applicable law) by any Loan Party or any Subsidiary
thereof;

(e) any sale, lease, transfer, assignment or other disposition of property, sale
of equity, or incurrence of Indebtedness permitted by Section 6.01 in excess of
$500,000, in each case after knowledge thereof by a responsible officer of the
Borrower or any Loan Guarantor;

(f) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) seeks damages
in excess

 

42



--------------------------------------------------------------------------------

of $500,000 and is not covered by insurance, (ii) seeks injunctive relief which,
if granted, would reasonably be expected to have a Material Adverse Effect;

(g)  (i) any Lien (other than Liens permitted by Section 6.02) or claim made or
asserted against any of the Collateral, (ii) any loss, damage, or destruction to
the Collateral whether or not covered by insurance or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (iii) any and all default notices received under or with respect
to any leased location or public warehouse where Collateral is located (which
shall be delivered within two Business Days after receipt thereof), in each case
in relation to any Collateral in the aggregate amount of $500,000 or more;

(h) any Credit Card Agreement entered into by such Loan Party after the Closing
Date, together with a true, correct and complete copy thereof and such other
information with respect thereto as the Administrative Agent may reasonably
request;

(i) the receipt by any Loan Party of any written notice of violation of or
potential liability under, or knowledge by such Loan Party that there exists a
condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which would not be reasonably likely to subject the Loan
Parties to liabilities exceeding $500,000 individually or in the aggregate;

(j) obtaining knowledge of the commencement of any judicial or administrative
proceeding or investigation alleging a violation of or liability under any
Environmental Law, that has a reasonable likelihood of being adversely
determined and that, in the aggregate, if adversely determined, would have a
reasonable likelihood of subjecting the Loan Party to liabilities exceeding
$500,000 individually or in the aggregate;

(k) upon written request by any Lender through the Administrative Agent, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement;

(l) any failure by any Loan Party to pay rent at any of such Loan Party’s
locations when such rent first came due following the Petition Date, unless such
non-payment was permitted under the Bankruptcy Code or pursuant to an order of
the Bankruptcy Court;

(m) any breach (or alleged breach) under the Agency Agreement, by any party
thereto;

(n) the discharge or resignation of the Independent Consultant or the Real
Estate Consultant; and

(o) any amendment, supplement, waiver or other modification to the ABL DIP
Credit Agreement, any other ABL DIP Loan Document, the Existing ABL Credit
Agreement or any other Existing ABL Loan Document (in each case, whether or not
consent of the Administrative Agent is required under the Intercreditor
Agreement with respect thereto).

 

43



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. In addition, each notice delivered
under clause (o) above shall be accompanied by a true and complete copy of any
such amendment, supplement, waiver or other modification described in such
clause.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and, in the case of clause (ii) above,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.04 Payment of Obligations. To the extent required by the Bankruptcy
Code, each Loan Party will, and will cause each Subsidiary to, pay or discharge
all Material Indebtedness and all other material liabilities and obligations
incurred after the Petition Date, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (b) such Loan
Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Restricted Subsidiary to, (i) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), to
visit and inspect its properties, to examine and make extracts from its books
and records, including environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. The Loan Parties acknowledge that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Loan Parties’ assets for internal
use by the Administrative Agent and the Lenders. The Administrative Agent may

 

44



--------------------------------------------------------------------------------

conduct inspections of the Collateral from time to time during each calendar
year, and the Borrower shall pay for all such inspections.

SECTION 5.07 Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.08 Compliance with Environmental Laws. Each Loan Party will
(a) conduct its operations and keep and maintain its Real Property in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Property or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Property, provided, however, that neither a Loan Party nor any
of its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.

SECTION 5.09 Compliance with Material Contracts. Each Loan Party will
(a) perform and observe all the terms and provisions of each Material Contract
to be performed or observed by it (except as may be occasioned as an Effect of
Bankruptcy), (b) maintain each such Material Contract in full force and effect,
(c) enforce each such Material Contract in accordance with its terms, (d) take
all such action to such end as may be from time to time requested by any Agent,
(e) upon request of any Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and (f) cause each of its Subsidiaries to do the foregoing.

SECTION 5.10 Use of Proceeds. The proceeds of the DIP Term Loans will be used
only as described in Section 3.18. No part of the proceeds of any DIP Term Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

SECTION 5.11 Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is consistent with
prudent business practice; provided that each Loan Party and its Subsidiaries
may self insure to the extent consistent with prudent business practice. The

 

45



--------------------------------------------------------------------------------

Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

SECTION 5.12 Appraisals. At any time reasonably deemed necessary by the
Administrative Agent or the Collateral Agent, and upon reasonable notice from
the Administrative Agent or the Collateral Agent, the Borrower and the
Restricted Subsidiaries will permit the Administrative Agent, the Collateral
Agent or professionals (including consultants, accounts and/or appraisers)
retained by the Administrative Agent or the Collateral Agent to conduct
appraisals of the Loan Parties’ Real Property, furniture, fixtures and
equipment. The Loan Parties shall pay the reasonable and documented fees and
expenses of the Administrative Agent, the Collateral Agent and such
professionals with respect to such appraisals.

SECTION 5.13 Additional Collateral; Further Assurances.

(a) Each Loan Party will, and will cause each Restricted Subsidiary to, execute
and deliver, or cause to be executed and delivered, to the Administrative Agent
and the Collateral Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01 or Section 5.15, as applicable), which may be required by law or
which the Administrative Agent or the Collateral Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties.

(b) If any material assets (including any real property or improvements thereto
or any interest therein with a fair market value in excess of $250,000) are
acquired by the Borrower or any Restricted Subsidiary that is a Loan Party after
the Closing Date (other than assets constituting Collateral under the Term Loan
Security Agreement that become subject to the Lien in favor of the Collateral
Agent upon acquisition thereof), the Borrower will notify the Administrative
Agent, the Collateral Agent and the Lenders thereof, and, if requested by the
Administrative Agent, the Collateral Agent or the Required Lenders, the Borrower
will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take, and cause the Restricted Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to grant and perfect such Liens,
including actions described in clause (a) of this Section 5.13, all at the
expense of the Loan Parties.

SECTION 5.14 [Reserved].

SECTION 5.15 Real Property.

(a) The Borrower shall, and shall cause each of its Subsidiaries to, to the
extent required under the Bankruptcy Code, (i) comply in all material respects
with all of their respective obligations becoming due following the Petition
Date under all of their material Leases having annual rentals in excess of
$400,000 now or hereafter held respectively by them,

 

46



--------------------------------------------------------------------------------

(ii) not modify, amend, cancel, extend or otherwise change in any materially
adverse manner any term, covenant or condition of any such material Lease,
(iii) not assign or sublet any other Lease if such assignment or sublet would
have a Material Adverse Effect, (iv) provide the Administrative Agent and the
Collateral Agent with a copy of each notice of default under any material Lease
received by the Borrower or any Subsidiary of the Borrower promptly upon receipt
thereof and (v) promptly notify the Administrative Agent and the Collateral
Agent (and in no event later than thirty (30) days) following the date the
Borrower or any Subsidiary takes possession of, or becomes liable under, any new
leased premises or Lease, whichever is earlier.

(b) At least 15 Business Days prior to (i) entering into any Lease (other than a
renewal of an existing Lease) for the principal place of business or chief
executive office of the Borrower or any other Loan Guarantor or (ii) acquiring
any material owned Real Property, the Borrower shall, and shall cause such Loan
Guarantor to, provide the Administrative Agent and the Collateral Agent written
notice thereof.

(c) With respect to (i) any Real Property of the Borrower or any Loan Guarantor
existing on the Closing Date, (ii) any material Real Property having a purchase
price in excess of $400,000 acquired by the Borrower or any Loan Guarantor after
the Closing Date and (iii) any real property that is subject to a Lease having
annual rental payments in excess of $400,000 acquired or entered into by the
Borrower or any Loan Guarantor after the Closing Date, upon the written request
of the Administrative Agent or the Collateral Agent, the Borrower shall, and
shall cause each Loan Guarantor to, execute and deliver to the Collateral Agent,
for the benefit of each of the Administrative Agent, the Collateral Agent and
the Lenders, promptly and in any event not later than 45 days after receipt of
such notice (or, if such request is given by the Administrative Agent or the
Collateral Agent prior to the acquisition of such Real Property or Lease,
immediately upon such acquisition), a Mortgage on any Real Property or a
Leasehold Mortgage on any or Lease of the Borrower or such Loan Guarantor,
together with such Real Property Documents or Leasehold Mortgage Supporting
Documents as may be reasonably requested by the Administrative Agent or the
Collateral Agent (or, in the case of any Real Property or Lease with respect to
real property located outside of the United States, such other documents,
agreements and instruments deemed by the Administrative Agent or the Collateral
Agent to be appropriate in the applicable jurisdiction to obtain the equivalent
Lien in such jurisdiction).

SECTION 5.16 Post-Effective Date Covenant. Within fourteen (14) days following
the Effective Date (or such later date as to which the Administrative Agent may
agree in its sole discretion), in respect of all insurance policies maintained
by any Loan Party, the Loan Parties shall deliver to the Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent,
(i) certificates of insurance naming the Collateral Agent (for the benefit of
the Collateral Agent, the Administrative Agent and the Lenders) as an additional
insured or as lender’s loss payee, as applicable, and (ii) endorsements
containing (A) lender’s loss payable clauses, additional insured or mortgagee
clauses, as applicable, and (B) notice of cancellation clause.

SECTION 5.17 Retention of Consultants; Communication with Accountants and Other
Financial Advisors.

 

47



--------------------------------------------------------------------------------

(a) The Loan Parties shall continue to retain the Independent Consultant and the
Real Estate Consultant, the scope and terms of such engagement to be reasonably
satisfactory to the Administrative Agent (subject to Bankruptcy Court approval,
to be obtained within thirty (30) days after the Petition Date). Until such time
as all Pre-Petition Liabilities and all Obligations have been repaid in full and
all DIP Term Loan Commitments have been terminated, the Borrower shall continue
to retain (i) the Independent Consultant to assist the Loan Parties with a
Permitted Sale and with the preparation of the Budget and the other financial
and Collateral reporting required to be delivered to the Administrative Agent
pursuant to this Agreement, and (ii) the Real Estate Consultant to assist the
Loan Parties in connection with real estate matters (including, without
limitation, negotiations in respect of Leases).

(b) The Borrower authorizes each of the Administrative Agent and the Collateral
Agent to communicate directly with its independent certified public accountants,
appraisers, financial advisors, investment bankers and consultants (including
the Independent Consultant and the Real Estate Consultant), which have been
engaged from time to time by the Borrower, and authorizes and shall instruct
those accountants, appraisers, financial advisors, investment bankers and
consultants to communicate to the Administrative Agent and the Collateral Agent
information relating to each Loan Party with respect to the business, results of
operations, prospects and financial condition of such Loan Party. The Borrower
acknowledges and agrees that (i) the Borrower and its representatives will
cooperate fully with the Independent Consultant, the Real Estate Consultant and
any Lender Group Consultant (as defined below), (ii) the Independent Consultant,
the Real Estate Consultant and any Lender Group Consultant are granted full and
complete access to the Borrower’s books and records, (iii) the Administrative
Agent, the Collateral Agent and the Lenders are authorized to communicate
directly with the Independent Consultant and the Real Estate Consultant, and the
Independent Consultant and the Real Estate Consultant are authorized to
communicate directly with the Administrative Agent, the Collateral Agent and the
Lenders, regarding all matters relating to the services to be rendered by the
Independent Consultant or the Real Estate Consultant to the Borrower, including,
without limitation, to discuss all financial reports, business information,
findings and recommendations of the Independent Consultant or Real Estate
Consultant, as applicable, and (iv) the Independent Consultant and the Real
Estate Consultant are authorized to provide the Administrative Agent, the
Collateral Agent and the Lenders with all reports and other information prepared
or reviewed by the Independent Consultant or the Real Estate Consultant, as
applicable.

(c) Each Loan Party acknowledges that each of the Administrative Agent and the
Collateral Agent shall be permitted to engage such outside consultants and
advisors (each, a “Lender Group Consultant”), for the sole benefit of the
Administrative Agent, the Collateral Agent and the Lenders, as the
Administrative Agent or the Collateral Agent may determine to be necessary or
appropriate in its sole discretion. Each Loan Party covenants and agrees that
(i) such Loan Party shall provide its complete cooperation with any Lender Group
Consultant (including, without limitation, providing unfettered access to such
Loan Party’s business, books and records and senior management); (ii) all costs
and expenses of any such Lender Group Consultant shall be expenses required to
be paid by the Loan Parties under Section 9.03 hereof; and (iii) all reports,
determinations and other written and verbal information provided by any Lender
Group Consultant shall be confidential and no Loan Party shall be entitled to
have access to same.

 

48



--------------------------------------------------------------------------------

SECTION 5.18 Performance within Budget. The Loan Parties shall strictly perform
in accordance with the Budget subject to the following at all times following
the Closing Date: (a) the Borrower’s actual sales and cash receipts shall not be
less than 90% of the projected amounts set forth in the Budget, and (b) the
Borrower’s actual expenses and cash expenditures shall not be greater than 110%
of the projected amounts set forth in the Budget on a line item basis or in the
aggregate; provided that the Borrower shall not use funds allocated to a
particular line item in the Budget (including line items denominated
“Miscellaneous” or “Other”, or words of similar import) to pay any expenses
under any other line item(s) in the Budget without the prior express written
consent of the Administrative Agent, which consent may be conditioned, withheld,
or delayed in the Administrative Agent’s sole and exclusive discretion. Each of
the foregoing covenants shall be tested on Tuesday of each week (commencing with
the first (1st) week after the Petition Date) on a cumulative basis from the
Petition Date until the fourth week after the Petition Date and then on a
rolling four (4) week basis, pursuant to the Variance Report delivered by the
Borrower to the Administrative Agent in accordance with Section 5.01(h).

SECTION 5.19 Permitted Sales Process; Agency Agreement.

(a) On the Petition Date, the Loan Parties shall have filed the following
motions in the Chapter 11 Case with the Bankruptcy Court, each in form and
substance acceptable to the Administrative Agent:

(i) A motion (the “Bidding Procedures Motion”), requesting an order from the
Bankruptcy Court approving bidding procedures relating to a Permitted Sale of
substantially all of the assets of the Loan Parties; and

(ii) A motion (the “Sale Order Motion”) requesting an order from the Bankruptcy
Court pursuant to Section 363 of the Bankruptcy Code authorizing the Loan
Parties to consummate a Permitted Sale of substantially all of the assets of the
Loan Parties.

(b) On or before July 12, 2013, the Bankruptcy Court shall have entered an order
(the “Bidding Procedures Order”) approving the bidding procedures set forth in
the Bidding Procedures Motion, which Bidding Procedures Order shall be in form
and substance acceptable to the Administrative Agent.

(c) On or before August 29, 2013, the Loan Parties shall have received bids in
accordance with the Bidding Procedures Order.

(d) On or before June 17, 2013, the Loan Parties shall have selected a Stalking
Horse Bid with respect to a Permitted Sale of substantially all of the assets of
the Loan Parties, which Stalking Horse Bid shall be in form and substance
acceptable to the Administrative Agent.

(e) On or before August 30, 2013, the Loan Parties shall have completed an
auction for a Permitted Sale of substantially all of the assets of the Loan
Parties.

 

49



--------------------------------------------------------------------------------

(f) On or before September 3, 2013, the Bankruptcy Court shall have entered an
order (the “Sale Order”) approving a Permitted Sale as requested in the Sale
Order Motion, which Sale Order shall be in form and substance acceptable to the
Administrative Agent.

(g) On or before September 16, 2013, the Loan Parties shall have closed on a
Permitted Sale of substantially all of the assets of the Loan Parties.

(h) On or before October 15, 2013, the Bankruptcy Court shall have entered an
order extending the time period of the Borrower to assume or reject Leases to
not less than 210 days from the Petition Date.

SECTION 5.20 Additional Bankruptcy Related Affirmative Covenants.

(a) The Loan Parties shall provide the Administrative Agent with a status report
and such other updated information relating to a Permitted Sale as may be
requested by the Administrative Agent, in form and substance acceptable to the
Administrative Agent.

(b) Upon the Effective Date, and on behalf of themselves and their estates, and
for so long as any Obligations shall be outstanding, the Loan Parties hereby
irrevocably waive any right, pursuant to Sections 364(c) or 364(d) of the
Bankruptcy Code or otherwise, to grant any Lien of equal or greater priority
than the Liens securing the Obligations, or to approve a claim of equal or
greater priority than the Obligations, other than as expressly set forth in a
DIP Order.

(c) The Loan Parties shall promptly, punctually, and faithfully perform any and
all terms and conditions of the DIP Orders.

ARTICLE VI

Negative Covenants

Until the DIP Term Loan Commitments have expired and the principal of and
interest on each DIP Term Loan and all fees and other Obligations payable
hereunder shall have been paid in full, each Loan Party covenants and agrees,
jointly and severally with all of the Loan Parties, in favor of the
Administrative Agent, the Collateral Agent and the Lenders that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur or suffer to exist any Indebtedness, except as set
forth below, in each case, which shall be consistent with the Budget:

(a) Indebtedness incurred pursuant to any Loan Document;

(b) Indebtedness existing on the Closing Date and set forth in Schedule 6.01;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not

 

50



--------------------------------------------------------------------------------

a Loan Party to the Borrower or any Subsidiary that is a Loan Party shall be
subject to Section 6.04 and (ii) Indebtedness of the Borrower to any Subsidiary
and Indebtedness of any Subsidiary that is a Loan Party to any Subsidiary that
is not a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Restricted Subsidiary of Indebtedness of the Borrower or any other Subsidiary,
provided that (i) the Indebtedness so Guaranteed is permitted by this
Section 6.01, (ii) Guarantees by the Borrower or any Subsidiary that is a Loan
Party of Indebtedness of any Restricted Subsidiary that is not a Loan Party
shall be subject to Section 6.04 and (iii) Guarantees permitted under this
clause (d) shall be subordinated to the Secured Obligations of the applicable
Restricted Subsidiary on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(e) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that such Indebtedness is incurred prior to,
concurrently with or within 180 days after such acquisition or the completion of
such construction or improvement;

(f) [Reserved];

(g) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(h) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(i) [Reserved];

(j) (i) Indebtedness pursuant to the Existing ABL Credit Agreement and (ii) to
the extent permitted pursuant to an order of the Bankruptcy Court, Indebtedness
pursuant to the ABL DIP Credit Agreement, in each case, subject at all times to
the Intercreditor Agreement and the DIP Orders;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(l) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

 

51



--------------------------------------------------------------------------------

(m) Indebtedness supported by a letter of credit (for so long as supported by
such letter of credit) in a principal amount not to exceed the face amount of
such letter of credit;

(n) any customary “bad acts” guarantee issued by any Loan Party in connection
with Indebtedness in respect of any Real Property owned by the Real Property
Holding Company; and

(o) the Pre-Petition Liabilities.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Closing Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or
concurrently with or within 180 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or Restricted Subsidiary;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Loan Party after the Closing Date prior to
the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party (other than proceeds),
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Loan Party, as the case
may be, and (iv) such Lien shall not secure Indebtedness for borrowed money or
any other Indebtedness that is not permitted by Section 6.01;

 

52



--------------------------------------------------------------------------------

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g) Liens on securities held by the Borrower or any of its Restricted
Subsidiaries representing an interest in a joint venture to which the Borrower
or such Restricted Subsidiary is a party (provided that such joint venture is
not a Subsidiary of the Borrower) to the extent that (i) such Liens constitute
purchase options, calls or similar rights of a counterparty to such joint
venture and (ii) such Liens are granted pursuant to the terms of the partnership
agreement, joint venture agreement or other similar document or documents
pursuant to which such joint venture was created or otherwise governing the
rights and obligations of the parties to such joint venture;

(h) Liens securing the ABL DIP Facility and the Existing ABL Facility, subject
at all times to the Intercreditor Agreement and the DIP Orders (including,
without limitation, any intercreditor provisions set forth therein);

(i) Liens securing the Pre-Petition Liabilities, subject at all times to the DIP
Orders; and

(j) to the extent constituting a Lien, any Lien in respect of the Professional
Fee Carve Out.

SECTION 6.03 Fundamental Changes.

(a) No Loan Party will, nor will it permit any Restricted Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except in connection with
a Permitted Sale.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Restricted Subsidiaries on the Closing Date.

(c) Holdings will not engage in any business or activity other than those
activities related to its Equity Interests being publicly traded, borrowing DIP
Term Loans in accordance with the terms of this Agreement and making borrowings
under the ABL DIP Facility in accordance with the terms of the ABL DIP Credit
Agreement, the ownership of all the outstanding Equity Interests of the Borrower
and activities incidental thereto, including (i) paying taxes, (ii) preparing
reports to Governmental Authorities and to its shareholders, (iii) holding
directors and shareholders meetings, preparing corporate records and other
activities permitted by this Agreement, and (iv) guarantees required in the
ordinary course of the Borrower’s activities that may be required by
counterparties. Holdings will not own or acquire any assets (other than Equity
Interests of the Borrower, the cash proceeds of any Restricted Payments
permitted by Section 6.08 and cash contributions received from the holders of
Equity Interest of Holdings provided that such contributions shall be
immediately contributed to the Borrower) or incur any liabilities (other than
liabilities under the Loan Documents, Pre-Petition Liabilities, liabilities
under the Existing ABL Facility and the ABL DIP Facility, liabilities reasonably
incurred in connection with the maintenance of its existence, nonconsensual

 

53



--------------------------------------------------------------------------------

obligations imposed by law and obligations with respect to its Equity Interests
(including related to its Equity Interests being publicly traded and pursuant to
its stockholders’ agreement)).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Restricted Subsidiary to, purchase, hold or
acquire any Equity Interests, evidence of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except as set forth
below, in each case, which shall be consistent with the Budget:

(a) (i) investments by Holdings in the Borrower and (ii) investments by the
Borrower and the other Loan Parties in Equity Interests in their respective
Subsidiaries that are Loan Parties; provided that any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Term Loan Security Agreement
(subject to the limitations applicable to common stock of a foreign Restricted
Subsidiary set forth in this Agreement or the Collateral Documents);

(b) loans or advances made by the Borrower to any other Loan Party; provided
that any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the Term Loan Security Agreement;

(c) Guarantees incurred prior to the Petition Date constituting Indebtedness
permitted by Section 6.01 other than any Guarantees of Indebtedness of
Subsidiaries that are not Loan Parties;

(d) (i) extensions of trade credit in the ordinary course of business and
(ii) subject to the Term Loan Security Agreement, notes payable, or stock or
other securities issued by Account Debtors to a Loan Party pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts and Credit Card Account Receivables (as defined in the ABL DIP Credit
Agreement) in the ordinary course of business, consistent with past practices;

(e) investments in the form of Swap Agreements existing on the Closing Date;

(f) [reserved];

(g) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”; and

(h) any customary “bad acts” guarantee issued by any Loan Party in connection
with Indebtedness in respect of any Real Property owned by the Real Property
Holding Company.

 

54



--------------------------------------------------------------------------------

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Restricted
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Restricted Subsidiary to issue any additional Equity Interest in such Restricted
Subsidiary (other than to the Borrower or another Restricted Subsidiary in
compliance with Section 6.04), except in each case (other than the dispositions
described in clauses (a)(i) and (a)(ii) below) to the extent the Bankruptcy
Court has issued a Final Order authorizing such sale, transfer, lease or other
disposition and to the extent consistent with the Budget, the following:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business, (ii) used, obsolete, worn out or surplus equipment or property in the
ordinary course of business, and (iii) inventory and equipment not in the
ordinary course of business in connection with store closings; provided that all
sales of inventory and equipment in connection with store closings shall be in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Administrative Agent;

(b) sales, transfers and dispositions to the Borrower or any Restricted
Subsidiary, provided that any such sales, transfers or dispositions involving a
Restricted Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.10;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of investments permitted by clause (g) of
Section 6.04;

(e) [reserved];

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Restricted Subsidiary;

(g) licensing and cross-licensing arrangements entered into in the ordinary
course of business involving any technology or other intellectual property of
the Borrower or any Restricted Subsidiary;

(h) leases and subleases not materially interfering with the ordinary course of
business;

(i) [reserved]; and

(j) Permitted Sales;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (c), (f), (g) and (h) above)
shall be made for fair value and for at least 75% cash consideration.

 

55



--------------------------------------------------------------------------------

SECTION 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

SECTION 6.07 Swap Agreements; Deposit Accounts and Credit Card Processors.

(a) No Loan Party will, nor will it permit any Restricted Subsidiary to, enter
into any Swap Agreement or any speculative transaction.

(b) No Loan Party will, nor will it permit any Restricted Subsidiary to,
(i) open new deposit accounts or securities accounts or maintain any existing
deposit accounts or securities accounts unless the same is permitted by the Cash
Management Order and such deposit accounts or securities accounts are subject to
a lien in favor of the Collateral Agent, or (ii) enter into any Credit Card
Agreements with Credit Card Processors (as defined in the ABL DIP Credit
Agreement) or Credit Card Issuers (as defined in the ABL DIP Credit Agreement)
except with the prior written consent of the Administrative Agent.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any Restricted Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or to make, or agree to make any redemptions or repurchases with
respect to its Equity Interests, or incur any obligation (contingent or
otherwise) to do so, except any Restricted Payment that is consistent with the
Budget and except that each of Holdings and the Borrower may pay dividends or
make distributions to the Persons holding its Equity Interests in an aggregate
amount such that such Persons may pay (x) franchise Taxes and other fees, Taxes
and expenses to maintain their legal existence and (y) federal, state and local
income Taxes to the extent attributable to Holdings and its Subsidiaries or to
the Borrower and its Subsidiaries as the case may be (without duplication),
provided that in all events the amounts paid pursuant to clause (y) shall be
amounts sufficient to pay the direct obligations of such Persons for such Taxes
and obligations of the Borrower and Holdings under the Tax Sharing Agreement,
provided, however, that, notwithstanding the foregoing, (aa) the amounts paid
under clause (y) shall not exceed the amount that would be payable, on a
consolidated or combined basis, were Holdings the common parent of a separate
federal consolidated group or state combined group including the Borrower and
its Subsidiaries, (bb) in the case of Taxes attributable to the Real Property
Holding Company, an amount equal to the amount of such Tax payment has been
received by the Borrower from the Real Property Holding Company prior to such
payment being made, and (cc) no amounts shall be paid under clause (y) unless
the Borrower has provided, or caused to be provided, to the Administrative Agent
a copy of the Tax Return to be filed with the applicable Governmental Authority
properly reflecting a Tax liability equal to such payment amount for the
Administrative Agent’s review no later than thirty (30) days prior to the
payment of such amount and the Administrative Agent consents to the filing of
such Tax Return.

 

56



--------------------------------------------------------------------------------

(b) No Loan Party will, nor will it permit any Restricted Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness (other than the DIP Term Loans), or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness (it
being understood and agreed that borrowings by the Borrower under the ABL DIP
Credit Agreement shall not constitute a payment or other distribution in respect
of any Indebtedness for purposes of this Section 6.08), except as permitted
under the DIP Orders and consistent with the Budget.

SECTION 6.09 Change in Nature of Business; No Additional Subsidiaries.

(a) In the case of Holdings, engage in any business or activity other than as
permitted by Section 6.03(c).

(b) In the case of each of the other Loan Parties, engage in any line of
business substantially different from the business conducted by the Loan Parties
and their Subsidiaries on the Closing Date or any business substantially related
or incidental thereto.

(c) Create, form or organize any Subsidiary from and after the Closing Date.

SECTION 6.10 Transactions with Affiliates. No Loan Party will, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except the following, in each case, which shall be consistent with
the Budget: (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties; (b) transactions between or among the
Borrower and any Restricted Subsidiary that is a Loan Party not involving any
other Affiliate; (c) transactions otherwise permitted by this Agreement; (d) the
payment of reasonable fees to directors of the Borrower or any Restricted
Subsidiary who are not employees of the Borrower or any Restricted Subsidiary,
and compensation and employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, officers or employees of the Borrower or
its Restricted Subsidiaries in the ordinary course of business; (e) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors;
and (f) transactions pursuant to the Master Operating Lease.

SECTION 6.11 Restrictive Agreements. Except as expressly permitted pursuant to a
DIP Order, no Loan Party will, nor will it permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon:
(a) the ability of such Loan Party or any of its Restricted Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets; or
(b) the ability of any Restricted Subsidiary to

 

57



--------------------------------------------------------------------------------

pay dividends or other distributions with respect to any shares of its Equity
Interests or to make or repay loans or advances or to transfer any assets to the
Borrower or any other Restricted Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Restricted Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law or by any Loan
Document, any Existing Term Loan Document, the ABL DIP Credit Agreement, any
other ABL DIP Loan Document or any Existing ABL Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the Closing
Date identified on Schedule 6.11 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or substantially all its assets pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or such assets that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases or licenses restricting the
assignment thereof.

SECTION 6.12 Use of Proceeds. Except as expressly provided in the DIP Orders, no
Loan Party shall use the proceeds of any DIP Term Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately: (a) (i) to
finance in any way any action, suit, arbitration, proceeding, application,
motion or other litigation of any type adverse to the interests of the Agents or
the Lenders or their rights and remedies under this Agreement and the other Loan
Documents, including, without limitation, for the payment of any services
rendered by the professionals retained by the Borrower or the Creditors’
Committee in connection with the assertion of or joinder in any claim,
counterclaim, action, proceeding, application, motion, objection, defense or
other contested matter, the purpose of which is to seek, or the result of which
would be to obtain, any order, judgment determination, declaration or similar
relief (x) invalidating, setting aside, avoiding or subordinating, in whole or
in part, the Obligations or the Liens securing same, (y) for monetary,
injunctive or other affirmative relief against any Agent, any Lender or the
Collateral, or (z) preventing, hindering or otherwise delaying the exercise by
any Agent or any Lender of any rights and remedies under the Loan Documents or
applicable law, or the enforcement or realization (whether by foreclosure,
credit bid, further order of the court or otherwise) by any Agent or any Lender
upon any of the Collateral; (ii) to make any distribution under a Plan of
Reorganization in the Chapter 11 Case; (iii) to make any payment in settlement
of any claim, action or proceeding, before any court, arbitrator or other
governmental body without the prior written consent of the Administrative Agent;
(iv) to pay any fees or similar amounts to any Person who has proposed or may
propose to purchase interests in any Borrower without the prior written consent
of the Administrative Agent; and (v) to purchase or carry margin stock (within
the meaning of Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose, or for any other purpose that entails a
violation of any of the regulations of the Board, including Regulations U and X;
or (b) for purposes other than those permitted under this Agreement.

 

58



--------------------------------------------------------------------------------

SECTION 6.13 Amendment of Material Documents. No Loan Party will, nor will it
permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under (i) any agreement relating to any Subordinated Indebtedness, (ii) any
agreement relating to the ABL DIP Facility, (iii) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents, or (iv) the Master Operating Lease, in each case to
the extent any such amendment, modification or waiver would reasonably be
expected to be materially adverse to the Lenders (it being acknowledged and
agreed that (x) any amendment, modification or waiver of any agreement relating
to the ABL DIP Facility that increases the outstanding principal balance or
interest rate thereof or requires or provides for additional collateral therefor
shall be deemed to be materially adverse to the Lenders and (y) any amendment,
modification or waiver of any agreement relating to the ABL DIP Facility that
reduces availability for revolving borrowings thereunder as a result of a change
in the calculation or application of the borrowing base or any other
availability formula contained in the ABL DIP Credit Agreement (as in effect on
the date hereof), including as result of any modification to advance rates,
reserves (other than statutory reserves) or any relevant defined terms, shall be
deemed to be materially adverse to the Lenders).

SECTION 6.14 Accounting; Fiscal Year. Neither Holdings nor the Borrower shall,
nor shall they permit any Restricted Subsidiary of the Borrower to, change its
(a) accounting treatment and reporting practices or tax reporting treatment,
except as required by GAAP or any Requirement of Law and disclosed to the
Administrative Agent and provided that any such changes are reconciled against
the accounting treatment and reporting practices or tax reporting treatment used
by such entity as of the Closing Date or (b) fiscal year.

SECTION 6.15 Margin Regulations. Neither Holdings nor the Borrower shall, nor
shall they permit any Restricted Subsidiary of the Borrower to, use all or any
portion of the proceeds of any credit extended hereunder to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
in contravention of Regulation U of the Federal Reserve Board.

SECTION 6.16 Reserved.

SECTION 6.17 Bankruptcy Related Negative Covenants. No Loan Party shall seek,
consent to, or permit to exist any of the following:

(a) Any order which authorizes the rejection or assumption of any Leases (other
than the “dark stores”) of any Loan Party without the Administrative Agent’s
prior consent, whose consent shall not be unreasonably withheld;

(b) Any modification, stay, vacation or amendment to the DIP Orders to which the
Administrative Agent has not consented in writing;

 

59



--------------------------------------------------------------------------------

(c) A priority claim or administrative expense or unsecured claim against any
Loan Party (now existing or hereafter arising or any kind or nature whatsoever,
including, without limitation, any administrative expense of the kind specified
in Sections 105, 326, 328, 330, 331, 364(c), 503(a), 503(b), 506(c), 507(a),
507(b), 546(c), 546(d), 726 or 1114 of the Bankruptcy Code) equal or superior to
the priority claim of the Agents and the Lenders in respect of the Obligations
and the Pre-Petition Liabilities, except with respect to the ABL DIP Facility,
the Existing ABL Facility and the Professional Fee Carve Out;

(d) Any Lien on any Collateral having a priority equal or superior to the Lien
securing the Obligations, other than Liens in respect of the ABL DIP Facility,
Liens in respect of the Existing ABL Facility and Liens permitted by
Section 6.02 having priority by operation of applicable law;

(e) Any order which authorizes the return of any of the Loan Parties’ property
pursuant to Section 546(h) of the Bankruptcy Code;

(f) Any order which authorizes the payment of any Indebtedness incurred prior to
the Petition Date or the grant of “adequate protection” (whether payment in cash
or transfer of property) with respect to any such Indebtedness which is secured
by a Lien, in each case, other than the Pre-Petition Liabilities, Indebtedness
existing under the Existing ABL Facility, Indebtedness reflected in the approved
Budget, and other Indebtedness approved by the Administrative Agent); or

(g) Any order seeking authority to take any action that is prohibited by the
terms of this Agreement or the other Loan Documents or refrain from taking any
action that is required to be taken by the terms of this Agreement or any of the
other Loan Documents.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise; or

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable; or

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Restricted Subsidiary in or in connection with this Agreement
or any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been materially incorrect when made or deemed made; or

 

60



--------------------------------------------------------------------------------

(d) any Loan Party shall fail to observe or perform (i) any covenant, condition
or agreement contained in Sections 5.01(g), 5.01(h), 5.02(a), 5.03 (with respect
to a Loan Party’s existence), 5.10, 5.14 (except to the extent that such failure
to observe or perform the obligations set out in Section 5.14 relates solely to
an error in the transmission of funds or to other ordinary course of business
cash management issues and where such default or breach is rectified within two
(2) Business Days of any Loan Party becoming aware of such failure to observe or
perform), 5.16, 5.17, 5.18, 5.19, 5.20 or Article VI, (ii) any covenant,
condition or agreement contained in Section 5.01 (other than clauses (g) and
(h) thereof), or Section 5.02(h) and such failure shall continue unremedied for
a period of three (3) days after the earlier of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender), or (ii) any covenant, condition or agreement contained in this
Agreement not described in clauses (i) or (ii) above and such failure shall
continue unremedied for a period of five (5) days after the earlier of such
breach or notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender); or

(e) except as a result of the commencement of the Chapter 11 Case or unless
payment is stayed by the Bankruptcy Court, any Loan Party or any Subsidiary of
the Borrower shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise); or

(f)  (i) except as a result of the commencement of the Chapter 11 Case, any
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) any event or condition shall occur that constitutes an “event of
default” or similar event under and as defined in any ABL DIP Loan Document; or

(g) following the Petition Date, one or more judgments for the payment of money
in each case an aggregate amount in excess of $500,000 (not covered by insurance
as to which the insurer has been notified and has not denied coverage) shall be
rendered against any Loan Party, any Restricted Subsidiary of any Loan Party or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed or bonded pending appeal, or any Loan Party or any Restricted Subsidiary
of any Loan Party shall fail within thirty (30) days to discharge one or more
non-monetary judgments or orders arising following the Petition Date which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued; or

(h) an ERISA Event shall have occurred that individually or when taken together
with any other ERISA Events that have occurred, is in excess of $500,000 and
could reasonably be expected to have a Material Adverse Effect; or

 

61



--------------------------------------------------------------------------------

(i) the occurrence of (i) any material “default”, as defined in any Loan
Document (other than this Agreement) or the breach of any of the material terms
or provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided and (ii) any other
“default”, as defined in any Loan Document (other than this Agreement) or the
breach of any other terms or provisions of any Loan Document (other than this
Agreement), which default or default or breach continues unremedied for a period
of thirty (30) days; or

(j) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect; or

(k) any Collateral Document (including, without limitation, any DIP Order) shall
for any reason fail to create a valid and perfected security interest in any
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document, or any Collateral Document (including, without limitation,
any DIP Order) shall fail to remain in full force or effect or any action shall
be taken to discontinue or to assert the invalidity or unenforceability of any
Collateral Document (including, without limitation, any DIP Order), or any Loan
Party shall fail to comply with any of the terms or provisions of any Collateral
Document (including, without limitation, any DIP Order); or

(l) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(m) except in connection with a store closing sale that was commenced prior to
the Petition Date with respect to the Borrower’s store #790, located at 17200
Brookhurst Street, Fountain Valley, California 92708, and store #110, located at
177 Lewelling Boulevard, San Lorenzo, California 94580, or as otherwise
expressly permitted hereunder in connection with a Permitted Sale, (i) the
Borrower shall suspend the operation of any of its store locations for a period
of time exceeding five (5) Business Days, or (ii) any Loan Party shall take any
action, or shall make a determination, whether or not formally approved by such
Loan Party’s management or board of directors, to suspend the operation of its
business in the ordinary course, liquidate any of its assets or store locations,
or employ an agent or other third party to conduct a program of closings,
liquidations or “Going-Out-Of-Business” sales of any portion of its business; or

(n) the subordination provisions of the documents evidencing or governing any
Subordinated Indebtedness shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) the Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of such subordination
provisions, (B) that such subordination provisions exist for the benefit of the
Agents and the Lenders, or (C) that all payments of principal of or premium and
interest on the

 

62



--------------------------------------------------------------------------------

applicable Subordinated Indebtedness or realized from the liquidation of any
property of any Loan Party, shall be subject to such subordination provisions;
or

(o) the entry of an order in the Chapter 11 Case which stays, modifies or
reverses any DIP Order or which otherwise materially adversely affects, as
determined by the Administrative Agent in its reasonable discretion, the
effectiveness of any DIP Order without the express written consent of the
Administrative Agent; or

(p) the occurrence of any default by a Loan Party under the Agency Agreement; or

(q) either (i) the appointment in the Chapter 11 Case of a trustee or of any
examiner having expanded powers to operate all or any part of any Loan Party’s
business, or (ii) the conversion of the Chapter 11 Case to a case under Chapter
7 of the Bankruptcy Code; or

(r) the failure of the Bankruptcy Court to enter a Final Borrowing Order, in
form and substance satisfactory to the Administrative Agent, within thirty
(30) days after the Petition Date; or

(s) the entry of any order which provides relief from the automatic stay
otherwise imposed pursuant to Section 362 of the Bankruptcy Code which permits
any creditor to (i) realize upon, or to exercise any right or remedy with
respect to (x) any portion of the Real Property to the extent that the fair
market value thereof has been included in the determination of the Advance Rate
or the ability of the Borrower to request any DIP Term Loan hereunder or (y) any
other Collateral, to the extent such realization or exercise of rights or
remedies would be reasonably likely to have a Material Adverse Effect, or
(ii) to terminate any license, franchise, or similar agreement, where such
termination would reasonably be likely to have a Material Adverse Effect; or

(t) the filing of any application by any Loan Party without the express prior
written consent of the Administrative Agent for the approval of any
super-priority claim in the Chapter 11 Case which is pari passu with or senior
to the priority of the claims of the Administrative Agent and the Lenders for
the Obligations, or there shall arise any such super-priority claim under the
Bankruptcy Code (other than the ABL DIP Facility and the Professional Fee Carve
Out); or

(u) the payment or other discharge by any Loan Party of any pre-petition
Indebtedness, except as expressly permitted hereunder, under any DIP Order, or
in the Budget or by order in the Chapter 11 Case to which order the
Administrative Agent has provided their written consent; or

(v) the entry of any order in the Chapter 11 Case which provides adequate
protection, or the granting by any Loan Party of similar relief in favor of any
one or more of a Loan Party’s creditors existing prior to the Petition Date
(other than in respect of the Existing ABL Facility) that is contrary to the
terms and conditions of any DIP Order or the terms hereof; or

 

63



--------------------------------------------------------------------------------

(w) the failure of any Loan Party to (i) comply with each and all of the terms
and conditions of any DIP Order or the Sale Order or (ii) comply in all material
respects with the Cash Management Order, the Sale Motion Order or any other
order entered in the Chapter 11 Case; or

(x) the filing of any motion by any Loan Party seeking, or the entry of any
order in the Chapter 11 Case: (i) (A) permitting working capital or other
financing (other than ordinary course trade credit, unsecured debt and the ABL
DIP Facility) for any Loan Party from any Person other than the Administrative
Agent (unless the proceeds of such financing are used to pay all Pre-Petition
Liabilities in full, to pay all Obligations in full and to establish a reserve
account for all indemnification and expense reimbursement obligations
hereunder), (B) granting a Lien (other than Liens permitted by Section 6.02) on
any of the Collateral, other than with respect to this Agreement and the ABL DIP
Credit Agreement (unless such Liens are granted in connection with a financing
permitted by clause (A) above), (C) except as permitted by this Agreement, the
ABL DIP Credit Agreement and the DIP Orders, permitting the use of any of the
Collateral pursuant to Section 363(c) of the Bankruptcy Code without the prior
written consent of the Administrative Agent, (D) permitting recovery from any
portion of the Collateral any costs or expenses of preserving or disposing of
such Collateral under Section 506(c) of the Bankruptcy Code, or (E) dismissing
the Chapter 11 Case; or (ii) the filing of any motion by any party in interest
or any Creditors’ Committee appointed in the Chapter 11 Case (x) seeking any of
the matters specified in the foregoing clause (i) that is not dismissed or
denied within thirty (30) days of the date of the filing of such motion (or such
later date agreed to in writing by the Administrative Agent) or (y) seeking the
reconsideration of any DIP Order; or

(y)  (i) the filing of a motion seeking approval of a Disclosure Statement and a
Plan of Reorganization, or the entry of an order confirming a Plan of
Reorganization, that does not require repayment in full in cash of all
Obligations and Pre-Petition Liabilities on the Consummation Date of such Plan
of Reorganization, or (ii) the failure of the Consummation Date to occur within
fourteen (14) days following the entry of an order confirming a Plan of
Reorganization; or

(z)  (i) the filing of any pleading by any Loan Party or any other party in
interest (including but not limited to, any Creditors’ Committee) challenging
the validity, priority, perfection, or enforceability of the Existing Term Loan
Documents, the Pre-Petition Liabilities, or any Lien granted pursuant to the
Existing Term Loan Documents, or (ii) the validity, priority, perfection, or
enforceability of the Existing Term Loan Documents, the Pre-Petition
Liabilities, or any Lien granted pursuant to the Existing Term Loan Documents is
determined to be null and void, invalid or unenforceable by the Bankruptcy Court
or another court of competent jurisdiction in any action commenced or asserted
by any other party in interest in the Chapter 11 Case, including, without
limitation, the Creditors’ Committee; or

(aa) The expiration of the Loan Parties’ exclusivity period with respect to
filing of a Plan of Reorganization under Section 1121(b) of the Bankruptcy Code;

then, and in every such event, subject to the terms of the DIP Orders and at any
time thereafter during the continuance of such event, with the consent of the
Required Lenders, the Administrative Agent may, and at the request of the
Required Lenders shall, by notice to the

 

64



--------------------------------------------------------------------------------

Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Aggregate DIP Term Loan Commitments, and thereupon the
Aggregate DIP Term Loan Commitments shall terminate immediately, and
(ii) declare the DIP Term Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the DIP Term Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and the continuance of an Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents (including, without limitation, the DIP Orders) or at law or
equity, including all remedies provided under the UCC.

In addition to the exercise by the Administrative Agent and the Collateral Agent
of any or all of their rights and remedies after the occurrence and during the
continuance of an Event of Default, the Administrative Agent or the Collateral
Agent may require, and upon request by the Administrative Agent or the
Collateral Agent the Borrower shall, undertake to liquidate the Collateral on
behalf of the Administrative Agent and the Collateral Agent in such manner as
the Collateral Agent may require. Such liquidation may be effected through a
partial or chain-wide store closing sale in a manner consistent with the
foregoing enumeration of the Agents’ rights and remedies, and as otherwise
permitted by the Bankruptcy Court. The Agents and the Borrower shall endeavor to
implement such a liquidation on mutually acceptable terms and conditions.
However, any Agent may by written notice to the Borrower require the Borrower
to:

(i) File a motion seeking to retain one or more nationally recognized
professional retail inventory liquidation agents reasonably acceptable to the
Agents to sell, lease, or otherwise dispose of the Collateral on terms
acceptable to the Agents;

(ii) File a motion or motions seeking to sell or otherwise dispose of any or all
of the Real Property pursuant to Section 363 of the Bankruptcy Code, on terms
acceptable to the Agents;

(iii) File a motion or motions seeking to sell, assume, assign, or otherwise
dispose of any or all of the Leases pursuant to Sections 363 and 365 of the
Bankruptcy Code, on terms acceptable to the Agents.

The Borrower shall file such motion(s) within three (3) Business Days of the
Administrative Agent’s request and shall diligently prosecute such motion(s). If
the Borrower fails to so file or diligently prosecute the motion(s), the
Administrative Agent may file and prosecute such motion(s) in the name of the
Borrower.

 

65



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent and the Collateral Agent

SECTION 8.01 Appointment of Administrative Agent and Collateral Agent. Each of
the Lenders hereby irrevocably appoints Gleacher Products Corp. as the
Administrative Agent and authorizes the Administrative Agent to take such
actions on its behalf, including execution of the other Loan Documents, and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Each of the Lenders hereby irrevocably appoints Gleacher
Products Corp. as the Collateral Agent for purposes of the perfection of all
Liens created by the Loan Documents and all other purposes stated therein and
authorizes the Collateral Agent to enter into and exercise such powers as are
set forth in the Intercreditor Agreement.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

SECTION 8.02 Limited Duties. Neither the Administrative Agent nor the Collateral
Agent shall have any duties or obligations except those expressly set forth in
the Loan Documents. Without limiting the generality of the foregoing,
(a) neither the Administrative Agent nor the Collateral Agent shall be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) neither the Administrative Agent nor the
Collateral Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent or
the Collateral Agent, as applicable, is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents,
neither the Administrative Agent nor the Collateral Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or Collateral Agent, as
applicable, or any of their respective Affiliates in any capacity. Neither the
Administrative Agent nor the Collateral Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), or in the absence of its
own gross negligence or willful misconduct. Neither the Administrative Agent nor
the Collateral Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to the Administrative Agent or the
Collateral Agent, as applicable, by the Borrower or a Lender. Neither the
Administrative Agent

 

66



--------------------------------------------------------------------------------

nor the Collateral Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or the Collateral Agent, as applicable.

SECTION 8.03 Reliance. Each of the Administrative Agent and the Collateral Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. Each of the Administrative Agent and the Collateral Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. Each of the Administrative Agent and the Collateral Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.04 Delegation of Rights and Duties. Each of the Administrative Agent
and the Collateral Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent or the Collateral Agent, as applicable. Each of the
Administrative Agent, the Collateral Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding clauses
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent, the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or Collateral Agent, as applicable.

SECTION 8.05 Resignation of Administrative Agent or Collateral Agent.

(a) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this clause, the Administrative Agent may resign at any
time by notifying the Lenders, the Collateral Agent and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, upon notice to the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the

 

67



--------------------------------------------------------------------------------

retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank or an Affiliate of any
such commercial bank. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

(b) Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this clause, the Collateral Agent may resign at any time by
notifying the Lenders, the Administrative Agent and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, upon notice to the
Borrower and after consultation with the Administrative Agent, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Collateral Agent gives notice of its resignation, then the retiring Collateral
Agent may, on behalf of the Lenders, appoint a successor Collateral Agent which
shall be a commercial bank or an Affiliate of any such commercial bank. Upon the
acceptance of its appointment as Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent and the retiring
Collateral Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Collateral Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Collateral Agent’s resignation hereunder,
the provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Collateral Agent its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Collateral Agent.

SECTION 8.06 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

 

68



--------------------------------------------------------------------------------

SECTION 8.07 Reports. Each Lender hereby agrees that: (a) it has requested a
copy of each report prepared by or on behalf of the Administrative Agent or the
Collateral Agent; (b) it has requested a copy of all financial statements and
projections required to be delivered by the Borrower hereunder; (b) neither the
Administrative Agent nor the Collateral Agent (i) makes any representation or
warranty, express or implied, as to the completeness or accuracy of any report
or any of the information contained therein or any inaccuracy or omission
contained in or relating to a report and (ii) shall be liable for any
information contained in any report; (c) the report are not comprehensive audits
or examinations, and that any Person performing any field examination will
inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel and that neither the
Administrative Agent nor the Collateral Agent undertakes any obligation to
update, correct or supplement the reports; (d) it will keep all reports
confidential and strictly for its internal use, not share the report with any
Loan Party or any other Person except as otherwise permitted pursuant to this
Agreement; and (e) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the Administrative Agent, the Collateral Agent and any such
other Person preparing a report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by any such Person as the direct or indirect result of
any third parties who might obtain all or part of any report through the
indemnifying Lender.

SECTION 8.08 [Reserved].

SECTION 8.09 [Reserved].

SECTION 8.10 Indemnification of Agents. The Lenders agree to indemnify each of
the Administrative Agent and the Collateral Agent in its capacity as such, and
each Related Party of any of the foregoing Persons (to the extent not reimbursed
by the Loan Parties and without limiting the obligation of the Loan Parties to
do so), ratably according to their respective Applicable Percentages in effect
on the date on which indemnification is sought under this Section 8.10 (or, if
indemnification is sought after the date upon which the DIP Term Loan Commitment
of any Lender shall have terminated and the DIP Term Loans shall have been paid
in full, ratably in accordance with such Applicable Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the DIP Term Loans) be imposed on, incurred by or asserted
against the Administrative Agent or the Collateral Agent in any way relating to
or arising out of, the Aggregate DIP Term Loan Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages,

 

69



--------------------------------------------------------------------------------

penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the Administrative Agent’s or the Collateral Agent’s gross
negligence or willful misconduct. The agreements in this Section 8.10 shall
survive the payment of the DIP Term Loans and all other amounts payable
hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) All notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile, as follows:

 

  (i) if to any Loan Party, to the Borrower at:

Orchard Supply Hardware LLC

6450 Via Del Oro

San Jose, CA 95119

Attention: Chief Executive Officer and Chief Financial Officer

Facsimile No: (408) 629-7174

E-mail: chris.newman@osh.com

 

  (ii) if to the Administrative Agent, the Collateral Agent or Gleacher Products
Corp. as a Lender, to such Person at:

Gleacher Products Corp.

1290 Avenue of the Americas, 5th Floor

New York, NY 10104

Attention: Christopher Capezuti

Facsimile No.: (646) 786-4385

E-mail: Christopher.Capezuti@gleacher.com

with copy (which shall not constitute notice) to:

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention: Michael J. Sage

Facsimile No.: (212) 698-3599

E-mail: michael.sage@dechert.com

 

  (iii) if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.

 

70



--------------------------------------------------------------------------------

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, such notice shall be deemed to have been given at the opening of
business on the next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(e) unless otherwise agreed by the applicable Lender and the
Administrative Agent. The Administrative Agent or the Borrower (on behalf of the
Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Collateral Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by clause (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a DIP Term Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, the Collateral Agent or any Lender may have had notice or knowledge of
such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (1) in the case of this
Agreement,

 

71



--------------------------------------------------------------------------------

pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or, (2) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement described in clauses (1) or (2) above shall:

(i) increase the DIP Term Loan Commitment of any Lender without the written
consent of such Lender,

(ii) reduce or forgive the principal amount of any DIP Term Loan or reduce the
rate of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender directly affected thereby,

(iii) postpone the Maturity Date or the scheduled date of expiration of any DIP
Term Loan Commitment, without the written consent of each Lender directly
affected thereby,

(iv) postpone any scheduled date of payment of the principal amount of any DIP
Term Loan, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, without the written consent of each Lender directly affected thereby,

(v) as to any Lender, change Section 2.18 in a manner that would alter the
manner in which payments are shared, without the written consent of such Lender,

(vi) change any of the provisions of this Section or the definition of “Required
Lenders”, or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender,

(vii) increase the advance rates set forth in the definition of “Advance Rate”
or otherwise modify the definition of “Advance Rate” or any component thereof or
defined term used therein, without the written consent of each Lender,

(viii) release all or substantially all of the Loan Guarantors from their
obligations under the Loan Guaranty (except as otherwise permitted herein or in
the other Loan Documents), without the written consent of each Lender, or

(ix) except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender,

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Collateral Agent
hereunder without the prior written consent of the Administrative Agent or the
Collateral Agent, as the case may be. The Administrative Agent may also amend
the Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.

 

72



--------------------------------------------------------------------------------

(c) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Loan Guarantor or any Liens
granted to the Collateral Agent or the Administrative Agent by the Loan Parties
on any Collateral (i) upon the termination of all DIP Term Loan Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations), (ii) constituting property being sold or disposed of
if such sale or disposition is made in compliance with the terms of this
Agreement, (iii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent, the Collateral Agent and the Lenders pursuant to Article VII. Except as
provided in the preceding sentence or in Section 9.02, the Administrative Agent
will not release any Liens on Collateral without the prior written authorization
of the Required Lenders; provided that the Administrative Agent may in its
discretion release any Liens on Collateral valued in the aggregate not in excess
of $500,000 during any calendar year without the prior written authorization of
the Required Lenders. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender,” or “each Lender affected thereby”, the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement; provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the DIP Term Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement all interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower and each other Loan Party shall jointly and severally pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent and their respective Affiliates, including the reasonable
fees, charges and disbursements of one primary counsel and one local counsel in
each relevant jurisdiction for each of the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and the creation, perfection

 

73



--------------------------------------------------------------------------------

or protection of the Liens under the Loan Documents, (ii) all reasonable
out-of-pocket expenses incurred by the Existing Term Administrative Agent, the
Existing Term Collateral Agent, any Existing Term Lender or any of their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsel, in connection with the Existing Term Facility or any Existing Term
Loan Document, including any expenses incurred in connection with the
administration of the Existing Term Facility or any amendments, modifications or
waiver to any Existing Term Loan Document, in each case, to the extent incurred
prior to the Petition Date, and (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section 9.03, or in connection with
the DIP Term Loans made, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such DIP Term
Loans. Expenses being reimbursed by the Borrower under this Section include,
without limiting the generality of the foregoing, costs and expenses incurred in
connection with:

(i) appraisals;

(ii) lien and title searches and title insurance;

(iii) taxes, fees and other charges for filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Collateral Agent’s Liens;

(iv) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

(b) The Borrower shall indemnify the Administrative Agent, the Collateral Agent
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any DIP Term Loan or the use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability to the extent related in any way to the Borrower or any
of its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses

 

74



--------------------------------------------------------------------------------

are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under clause (a) or (b) of this Section 9.03,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any DIP Term Loan or the use of the proceeds thereof.

(e) All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clauses (c) and (d) of this Section 9.04) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)  (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its DIP Term
Loan Commitment and the DIP Term Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of the
Administrative Agent; provided that no consent of the Administrative Agent shall
be required for an assignment (x) to a Lender, an Affiliate of a Lender or an
Approved Fund or (y) to an Existing Term Lender to the extent that such Existing
Term Lender provides to the Administrative Agent a commitment with respect to
such assignment within five (5) Business Days after the Effective Date and
executed counterparts to an Assignment and Assumption within five (5) Business
Days thereafter, it being understood and agreed by each Lender and each Existing
Term Lender that all assignments pursuant to this clause (y) shall be
consummated on the Business Day immediately succeeding the date on which
counterparts to

 

75



--------------------------------------------------------------------------------

each Assignment and Assumption are due in accordance with this clause (y). In no
event shall the consent of the Borrower or any other Loan Party be required in
connection with any assignment pursuant to this Section 9.04.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to Holdings, any other Loan Party or any Affiliate
of Holdings or any other Loan Party;

(B) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s DIP Term Loan Commitment or DIP Term Loans, each assignment
shall be in a minimum principal amount of $500,000 unless the Administrative
Agent otherwise consents;

(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more contacts to whom all syndicate-level information (which
may contain material non-public information about the Borrower, the Loan Parties
and their related parties or their respective securities) will be made available
and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released

 

76



--------------------------------------------------------------------------------

from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.17 and 9.03). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clauses (c) and (d) of this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the DIP Term Loan Commitment of, and principal
amount and stated interest of the DIP Term Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 9.04
and any written consent to such assignment required by clause (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this clause.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its DIP Term Loan Commitment and
the DIP Term Loans owing to it); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first

 

77



--------------------------------------------------------------------------------

proviso to Section 9.02(b) that affects such Participant. Subject to clause
(d) of this Section 9.04, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15 and 2.17 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section 9.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the DIP Term Loan Commitments and
DIP Term Loans (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any DIP Term Loan Commitments or DIP Term Loans) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) A Participant shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.

(e) Any Lender may at any time without consent of the Borrower or the
Administrative Agent pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any DIP Term Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any DIP Term Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Aggregate DIP Term Loan Commitments have not expired or terminated. The
provisions of Sections 2.15,

 

78



--------------------------------------------------------------------------------

2.17 and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the DIP Term Loans, the expiration or termination of the DIP Term
Loan Commitments or the termination of this Agreement or any provision hereof.
In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent may require such indemnities and collateral security as it shall
reasonably deem necessary or appropriate to protect the Agents and the Lenders
against (x) loss on account of credits previously applied to the Obligations
that may subsequently be reversed or revoked, or (y) any Unliquidated
Obligations.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission (such as pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or such
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The

 

79



--------------------------------------------------------------------------------

rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
Bankruptcy Code and laws of the State of New York, without giving effect to the
conflicts of laws principles thereof, but including Section 5-1401 of the New
York General Obligations Law.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Bankruptcy Court and
any U.S. Federal or New York State court sitting in New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such courts. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD

 

80



--------------------------------------------------------------------------------

NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Administrative Agent, the Collateral Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed: (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (ii) to the extent requested
by any regulatory authority; (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (iv) to any other party
to this Agreement; (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations; (vii) with the consent of the Borrower; or
(viii) to the extent such Information (A) is or becomes publicly available other
than as a result of a breach of this Section 9.12 or (B) is or becomes available
to the Administrative Agent, the Collateral Agent or any Lender on a
non-confidential basis from a source other than the Borrower. For the purposes
of this Section 9.12, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Collateral Agent
or any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
Effective Date, the Borrower will notify the Administrative Agent if the
information includes material non-public information (within the meaning of
United States federal securities laws) with respect to Sears Holdings
Corporation and its Affiliates (taken as a whole) and any of their respective
securities. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
confidential information of a similar nature.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND

 

81



--------------------------------------------------------------------------------

CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER
OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14 USA PATRIOT ACT. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower and each Loan Guarantor
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower and each Loan Guarantor,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower and each Loan
Guarantor in accordance with the Act.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent, the Collateral Agent and the

 

82



--------------------------------------------------------------------------------

Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected by possession or control. Should any Lender
(other than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or the Collateral Agent or otherwise deal
with such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any DIP Term Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such DIP Term Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other DIP Term Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.18 DIP Orders. In the event of any inconsistency between the terms of
the DIP Orders and the Loan Documents, the terms of the DIP Orders shall
control. Notwithstanding the foregoing, the Administrative Agent agrees with the
Lenders that it shall not assent to any DIP Order or any amendment thereto that
is materially inconsistent with the terms of this Agreement without consent of
the Required Lenders.

SECTION 9.19 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to the Collateral Documents, and the exercise of any right or remedy by
the Collateral Agent hereunder or thereunder, are subject to the provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

SECTION 9.20 Store Closing Sales. Notwithstanding anything to the contrary
stated in this Agreement, the Loan Parties may conduct Permitted Sales through
the retention of one or more independent, nationally recognized, professional
retail inventory liquidation firms reasonably acceptable to the Agents, whether
or not such Permitted Sales terms are contrary to any provisions of this
Agreement, so long as the Agents have approved in writing the forms of any
applicable agency agreement, any order to be issued by the Bankruptcy Court
approving such sales, and any related

 

83



--------------------------------------------------------------------------------

documents, instruments and agreements (including, without limitation, any
pleadings or motions to be filed by any Loan Party with the Bankruptcy Court);
provided that, so long as any obligations remain outstanding under the ABL DIP
Facility, any letters of credit issued thereunder remain outstanding, or the ABL
DIP Lenders have any commitment to lend or issue letters of credit under the ABL
DIP Credit Agreement, the Agents shall not unreasonably withhold consent or
approval for any sale conducted pursuant to this Section 9.20 to the extent that
the ABL DIP Agents have provided their consent or approval with respect to such
sale.

ARTICLE X

Loan Guaranty

SECTION 10.01 Guaranty. Each Loan Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations and all costs and expenses
including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and
reasonable out-of-pocket expenses paid or incurred by the Administrative Agent,
the Collateral Agent and the Lenders in endeavoring to collect all or any part
of the Secured Obligations from, or in prosecuting any action against, the
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”). Each Loan Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guaranty apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Guaranteed Obligations.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Collateral Agent or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor, or any other person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by

 

84



--------------------------------------------------------------------------------

operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of the Borrower or any other guarantor of or other person
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Collateral Agent, any Lender, or any other person,
whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise (other than a defense of payment or performance), or
any provision of applicable law or regulation purporting to prohibit payment by
any Obligated Party, of the Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Collateral Agent or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, the Collateral Agent or any Lender with respect to any collateral
securing any part of the Guaranteed Obligations; or (v) any default, failure or
delay, willful or otherwise, in the payment or performance of any of the
Guaranteed Obligations, or any other circumstance, act, omission or delay that
might in any manner or to any extent vary the risk of such Loan Guarantor or
that would otherwise operate as a discharge of any Loan Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other person. The Administrative Agent may, at its election, foreclose on
any Collateral held by it by one or more judicial or nonjudicial sales, accept
an assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any

 

85



--------------------------------------------------------------------------------

Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Collateral Agent and the
Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent, the
Collateral Agent and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Lender.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Collateral Agent or any Lender shall have
any duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08 Termination. The Lenders may continue to make loans or extend
credit to the Borrower based on this Loan Guaranty until three days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the third day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

 

86



--------------------------------------------------------------------------------

SECTION 10.09 Taxes. Subject to the same exceptions and limitations applicable
to the Borrower under Section 2.17 of the Agreement, mutatis mutandis, all
payments of the Guaranteed Obligations will be made by each Loan Guarantor free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Loan Guarantor shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, the Collateral Agent or any Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Guarantor shall make such deductions and
(iii) such Loan Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

SECTION 10.10 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder; provided that nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

SECTION 10.11 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum

 

87



--------------------------------------------------------------------------------

Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from the Borrower after the
Effective Date (whether by loan, capital infusion or by other means) to (ii) the
aggregate Maximum Liability of all Loan Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from the
Borrower after the Effective Date (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
payment in full in cash of the Guaranteed Obligations. This provision is for the
benefit of the Administrative Agent, the Collateral Agent, the Lenders and the
Loan Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

SECTION 10.12 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Collateral
Agent and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

SECTION 10.13 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit, directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrower
hereunder, both in their separate capacities and as members of the group of
companies.

[Signature Pages Follow]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ORCHARD SUPPLY HARDWARE LLC, as Borrower, as Debtor and as Debtor-In-Possession
By:   Orchard Supply Hardware Stores Corporation, its Managing Member By:   /s/
Michael Fox Name:   Michael Fox Title:   Senior Vice President and General
Counsel

 

ORCHARD SUPPLY HARDWARE STORES CORPORATION, as Loan Guarantor, as Debtor and as
Debtor-In-Possession By:   /s/ Michael Fox Name:   Michael Fox Title:   Senior
Vice President and General Counsel

 

OSH PROPERTIES LLC, as Loan Guarantor, as Debtor and as Debtor-In-Possession By:
  /s/ Michael Fox Name:   Michael Fox Title:   Senior Vice President and General
Counsel



--------------------------------------------------------------------------------

GLEACHER PRODUCTS CORP., as a Lender By:   /s/ Joanna Anderson Name:   Joanna
Anderson Title:   Authorized Signatory

 

GRACE BAY HOLDINGS II, LLC, as a Lender By:   /s/ Richard Siegel Name:   Richard
Siegel Title:   General Counsel

 

CREDIT SUISSE LOAN FUNDING LLC, as a Lender By:   /s/ Michael Wotanowski Name:  
Michael Wotanowski Title:   Authorized Signatory By:   /s/ Robert Healey Name:  
Robert Healey Title:   Authorized Signatory

 

GLEACHER PRODUCTS CORP., as

Administrative Agent and Collateral Agent

By:   /s/ Joanna Anderson Name:   Joanna Anderson Title:   Authorized Signatory